[PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT

                    ________________________

                          No. 15-14160
                    ________________________

              D.C. Docket Nos. 6:14-md-02557-GAP-TBS,
                      6:14-cv-06012-GAP-TBS


QUALITY AUTO PAINTING CENTER OF ROSELLE, INC.,
Traded as Prestige Auto Body,

                                                  Plaintiff-Appellant,

                              versus

STATE FARM INDEMNITY COMPANY,
STATE FARM GUARANTY INSURANCE COMPANY, et al.,

                                                 Defendants-Appellees.


                    ________________________

                          No. 15-14162
                    ________________________

              D.C. Docket Nos. 6:14-md-02557-GAP-TBS,
                      6:14-cv-06013-GAP-TBS


ULTIMATE COLLISION REPAIR, INC.,
                                                  Plaintiff-Appellant,

                             versus


STATE FARM INDEMNITY COMPANY,
STATE FARM GUARANTY INSURANCE COMPANY, et al.,

                                               Defendants-Appellees.


                   ________________________

                         No. 15-14178
                   ________________________

             D.C. Docket Nos. 6:14-md-02557-GAP-TBS,
                     6:14-cv-06018-GAP-TBS


CAMPBELL COUNTY AUTO BODY, INC.,

                                                  Plaintiff-Appellant,


                             versus


STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY, et al.,

                                                Defendants-Appellees.


                   ________________________

                         No. 15-14179
                   ________________________

             D.C. Docket Nos. 6:14-md-02557-GAP-TBS,
                                2
                     6:14-cv-06019-GAP-TBS

LEE PAPPAS BODY SHOP, INC.,
DAVID C. BROSIUS,
d.b.a. Martins Auto Body Works, Inc.,
ART WALKER AUTO SERVICES, INC.,
WHITEFORD COLLISION AND REFINISHING, INC.,

                                                 Plaintiffs-Appellants,


                             versus


STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY, et al,

                                                Defendants-Appellees.


                   ________________________

                         No. 15-14180
                   ________________________

             D.C. Docket Nos. 6:14-md-02557-GAP-TBS,
                     6:15-cv-06022-GAP-TBS


CONCORD AUTO BODY, INC.,

                                                  Plaintiff-Appellant,


                             versus


STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY, et al,


                                3
                                                                      Defendants-Appellees.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                       (March 4, 2019)

Before ED CARNES, Chief Judge, TJOFLAT, WILSON, WILLIAM PRYOR,
MARTIN, JORDAN, NEWSOM, BRANCH, and ANDERSON, ∗ Circuit Judges.∗∗

ANDERSON, Circuit Judge:

       This antitrust case requires us to apply the standards announced in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), to determine

whether the allegations of the five complaints before us are sufficient to “nudge[]

their claims across the line from conceivable to plausible,” id. at 570, 127 S. Ct. at

1974, so as to state a claim under § 1 of the Sherman Act. Plaintiff-Appellant

automobile repair shops (the “Body Shops”) claim that the Defendant-Appellee

Insurance Companies colluded to lower repair prices by improperly pressuring the

shops to lower prices and by threatening to boycott those who do not comply. The

Body Shops claim a per se price-fixing conspiracy and a per se conspiracy to

boycott. They also bring several state law claims.


∗ Senior Judge R. Lanier Anderson elected to participate in this decision pursuant to 28 U.S.C. §
46(c).
∗∗     Judges Marcus, Rosenbaum, and Jill Pryor are recused. Judge Britt Grant joined the
Court on August 7, 2018, and did not participate in these en banc proceedings.
                                                4
                                    I. BACKGROUND

       The cost of repairing a damaged vehicle is primarily based on labor and

material costs. Repair shops can consult estimating guides to assist in calculating

their labor rates but there is no standard way of determining a shop’s labor rate.

Within the category of labor costs, variables such as overhead, shop size and

capacity, repair volume, and expertise affect each shop’s rate. Market

considerations, such as the prevailing labor rates within the geographic area of the

shop, can dominate that cost. Material costs are driven by the cost of repairing or

replacing damaged parts. Parts can be sourced from the original manufacturer, an

aftermarket company, a salvage yard, or a parts refurbisher. Alfred M. Thomas &

Michael Jund, Collision Repair and Refinishing: A Foundation Course for

Technicians 7 (2014).

       The Body Shops are a group of professional automobile repair companies

that provide collision repair services to individuals insured by the Insurance

Companies. Accepting the factual allegations in the complaint 1 as true and

construing them in the light most favorable to the plaintiff—as required by the Fed.

R. Civ. P. 12(b)(6) posture of this case—the Body Shops derive seventy to ninety-


1
        Because this appeal is a consolidation of five separate cases, there are five separate
complaints in the record. The parties agree that the five complaints are “nearly identical,” En
Banc Br. of Body Shops, at 6 n.1, and that the complaint in the lead case, Quality Auto Painting
Center v. State Farm, No. 15-14160, is representative. Accordingly, unless otherwise noted,
citations to a complaint in this opinion are to paragraphs of that complaint.


                                                5
five percent of their revenue from customers who pay via insurance and the

Insurance Companies account for sixty-five to eighty-five percent of the insurance

market in each of the relevant states. The Body Shops broadly allege that the

Insurance Companies—with Defendant-Appellee State Farm as their leader—have

combined or conspired to depress the amounts they pay for auto repairs performed

on behalf of their insureds. According to the Body Shops, the Insurance

Companies accomplish this in a number of ways.

       First, the Body Shops allege that each of the Insurance Companies use a

formal agreement system called “direct repair programs” or “DRPs.” 2 In exchange

for entering into a DRP, the several Insurance Companies each agrees to list a shop

as a “preferred provider” for its insureds which, at least in theory, generates

increased business for the shop. In return, the shop agrees to certain concessions

regarding, among other things, the “market rate” at which they are entitled to be

reimbursed for labor costs. State Farm sets its market rate using an electronic

survey of the shops in a particular geographic area and advises the Body Shops that

they will pay no more than the market rate. In addition, the other Insurance

Companies advise the Body Shops that they will pay no more than State Farm.




2
        Each of the Insurance Companies who use DRPs has a unique name for their specific
program. However, the term “DRP” appears to be widely used in the industry and, in any event,
the parties here appear to prefer its usage when describing these programs generally.


                                              6
The Body Shops allege, primarily, that the survey is methodologically unsound, 3

that State Farm manipulates the survey to achieve an artificial rate, that State Farm

will contact a shop and demand that they lower their rates, that State Farm will

threaten—and effectuate—removal from the “preferred providers” list if a shop

attempts to raise its rate, and that State Farm attempts to prohibit discussions

among repair shops about their rates on the theory that such discussions constitute

illegal price-fixing. The Body Shops allege that the market rate is enforced even

against those shops which are not signatories to a DRP.4

       Additionally, the Body Shops allege that the Insurance Companies have

combined or conspired to depress the amounts they pay for replacement parts on

damaged vehicles. According to the Body Shops, the Insurance Companies refuse

to pay for “original equipment manufacturer” parts, which—because they are

designed by the car manufacturer to fit the precise make and model of the damaged

car—are more expensive. Rather, the Body Shops are required to use either

“aftermarket” parts designed by third-parties or “salvaged” parts from other

wrecked vehicles. These parts require extra time to install—which the Insurance


3
        The survey sets the market rate just slightly above the rate offered by the median
“technician or work bay” in the relevant area when those rates are listed from lowest to highest.
The Body Shops assert that this is an invalid means of determining the rate because it does not
take into account the variances in shop size, skill of technicians, and other quality variables, and
that State Farm alters the shops’ labor rates arbitrarily.
4
       None of the Body Shops here are currently a party to a DRP, and only one has apparently
ever been. That relationship ended approximately one year before this action was filed.
                                                  7
Companies do not pay for—and cannot be guaranteed as safe by the Body Shops.

The Insurance Companies also allegedly: utilize industry-standard databases 5—

which identify “target” costs for certain repairs—only when financially

advantageous to them; often refuse to pay for necessary repairs; routinely refuse to

reimburse the cost of certain materials; mandate participation in their parts

procurement process; and force discount programs on the Body Shops. The Body

Shops argue that these actions constitute a per se price-fixing violation of the

Sherman Act.

       Lastly, the Body Shops allege that the Insurance Companies engage in a

practice known as “steering,” in which they discourage their insureds from

patronizing a noncompliant repair shop through “misrepresentation, insinuation,

and casting aspersions.” These practices allegedly include telling insureds that a

particular repair shop: is not on the preferred provider list; has had quality control

issues; charges more than other shops in the area (and that they will not pay the

excess amount); takes longer than other shops (and that they will not pay for

additional car rental days); and does not perform work that can be guaranteed by

the Insurance Companies, even though the Insurance Companies never guarantee


5
        According to the complaint, there are three leading collision repair estimating
databases—ADP, CCC, and Mitchell—which “provide software and average costs associated
with particularized types of repairs to create estimates.” Compl. ¶¶ 65-66. The databases
generate estimates that include “the ordinary and customary repairs, repair time (labor) and
materials to return a vehicle to its pre-accident condition,” and are considered reliable starting
points. Id. at ¶ 66.
                                                  8
any repair work. The Body Shops argue that the Insurance Companies conspire

with respect to such steering, constituting a per se group boycott.

       The Body Shops filed approximately twenty-two similar lawsuits in federal

district courts throughout the country. 6 The Judicial Panel on Multidistrict

Litigation transferred all of the actions to the Middle District of Florida (Judge

Presnell) where the “lead case,” A&E Auto Body, Inc. v. 21st Century Centennial

Insurance Co., No. 6:14-cv-310, was already pending. Of the twenty-two actions:

two—the lead case and one other—were dismissed with prejudice 7 and not

appealed; four were dismissed and are currently on appeal; and two were dismissed

by the district court and then also had their appeals dismissed for lack of

prosecution. Of the remaining fourteen, five are the subject of this appeal.

6
       The parties’ filings and the district court’s orders are less than clear about the total
number of cases involved in this multidistrict litigation. It appears that there were, at one point,
twenty-four independent causes of action with regard to this litigation: the twenty-two discussed
above; a RICO class action that was filed in Illinois, was transferred to the Middle District of
Florida, and is still currently pending; and a state consumer protection action filed by the State of
Louisiana in Louisiana state court, removed to federal court in Louisiana by the Insurance
Companies, transferred to the Middle District of Florida, and then remanded to Louisiana state
court by the district court.
7
         The initial complaint in the lead case was dismissed without prejudice “on the grounds
that it was a prohibited ‘shotgun’ pleading, that it failed to properly set forth the basis for [the
district c]ourt’s jurisdiction, that it failed to identify which parties had ongoing contracts with
one another, and that all of the allegations of wrongdoing were attributed, collectively, to every
[Insurance Company], even where such collective attribution made no sense.” A&E Auto Body,
2015 WL 5604786, at *1 (M.D. Fla. Sept. 23, 2015). The Body Shops filed an amended
complaint and the district court dismissed one claim with prejudice and the remainder of the
claims without prejudice once again. Id. Finally, the district court dismissed all the claims from
the second amended complaint with prejudice, noting that “[d]espite becoming much wordier,
the Plaintiffs’ pleadings have not come remotely close to satisfying the minimum pleading
requirements as to any of the claims asserted.” Id. at *12.


                                                  9
       As relevant to this appeal, the Body Shops alleged two violations of federal

law under the Sherman Act, 15 U.S.C. § 1, for price-fixing and group boycotting.

They also alleged three causes of action under the laws of the state in which the

suits were filed for unjust enrichment, quantum meruit, and tortious interference8

(collectively, the “State Law Claims”). 9 The Insurance Companies moved to

dismiss all fourteen cases, the Body Shops filed a consolidated response to which

the Insurance Companies replied, and the district court referred the matter to a

magistrate judge for a report and recommendation.

       Pursuant to that referral, the magistrate judge entered a fifty-nine page

Report and Recommendation (the “R&R”), which concluded that the relevant

claims should be dismissed without prejudice. The Body Shops then filed an

Omnibus Objection to the R&R (the “Objection”), wherein they challenged the

magistrate judge’s conclusions with respect to some of their claims. The district

court overruled the Body Shops’ objections to the R&R, adopted the R&R, and




8
       In New Jersey the correct label for this cause of action is “tortious interference with
prospective economic advantage;” in Kentucky and Missouri it is “tortious interference with
business relations;” and in Virginia it is “tortious interference with a business relationship.”
9
        The Body Shops alleged additional violations of state law founded on theories of quasi-
estoppel, equitable estoppel, conversion, state antitrust statutes, and state consumer protection
statutes—all of which were dismissed. The Body Shops did not challenge the dismissal of those
claims and they are thus abandoned on appeal. See Greenbriar, Ltd. v. City of Alabaster, 881
F.2d 1570, 1573 n.6 (11th Cir. 1989) (holding that issues not raised on appeal are deemed
waived).


                                                 10
dismissed all of the relevant claims without prejudice (the “Dismissal Order”). 10

Rather than file amended complaints, the Body Shops appealed the district court’s

decision with respect to five of the initial actions—two that were filed in New

Jersey and one each from Kentucky, Missouri, and Virginia. Those five actions

were consolidated on appeal. A divided panel of this Court reversed the district

court’s decision, holding that the Body Shops had alleged sufficient allegations to

survive a motion to dismiss on all of the claims. That decision was vacated when

this Court voted to hear the case en banc.11



                                 II. ISSUES ON APPEAL

       The parties were instructed to brief the en banc court on the following

issues:

1)        Can a per se illegal price-fixing agreement or conspiracy between and

among the several defendant-Insurance Companies plausibly be inferred from the

allegations of the complaints in the several cases before this Court.

2)     Can a per se illegal agreement or conspiracy between and among the several

defendant-Insurance Companies to boycott the plaintiffs’ Body Shops plausibly be



10
       An identical R&R, Objection, and Dismissal Order was filed in each of the cases present
on appeal.
11
       We recognize the tremendous effort that the district court expended in handling a
multidistrict litigation of this scale.
                                               11
inferred from the allegations of the complaints in the several cases before this

Court.

         The parties also briefed the state law issues involving the three state law

claims—unjust enrichment, quantum meruit, and tortious interference. We address

first the federal antitrust claims, including the alleged price-fixing conspiracy and

the alleged group boycott, and then the state law claims.



                             III. STANDARD OF REVIEW

         We review a district court’s dismissal of a complaint with prejudice for

failure to state a claim de novo. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283,

1288 (11th Cir. 2010). While we accept the factual allegations in the complaint as

true, construing them in the light most favorable to the plaintiff, the allegations

must state a claim for relief that is plausible, not merely possible. Twombly, 550

U.S. at 570, 127 S. Ct. at 1974; Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 1949 (2009). Under this standard, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678, 129 S. Ct. at 1949.




                                            12
                         IV. FEDERAL ANTITRUST CLAIMS

       A. The Legal Landscape

       Section One of the Sherman Act, under which both the price-fixing and

boycotting claims are brought, provides that “[e]very contract, combination in the

form of trust or otherwise, or conspiracy, in restraint of trade or commerce among

the several States, or with foreign nations, is declared to be illegal.” 15 U.S.C. § 1.

In addition to that bare bones recital of prohibited behavior, the Supreme Court has

long concluded that Congress intended only to prohibit “unreasonable” restraints

on trade. See, e.g., Arizona v. Maricopa Cty. Med. Soc., 457 U.S. 332, 343, 102

S. Ct. 2466, 2472–73 (1982). Thus, § 1 prohibits (1) conspiracies that (2)

unreasonably (3) restrain interstate or foreign trade. Spanish Broad. Sys. of Fla.,

Inc. v. Clear Channel Commc’ns, Inc., 376 F.3d 1065, 1071 (11th Cir. 2004). Only

the first element is at issue on this appeal.12

       Therefore, because the Body Shops are required to allege facts plausibly

suggesting a conspiracy, “the crucial question is whether the challenged


12
        Regarding the second element, certain behaviors have been held to be so “plainly
anticompetitive,” National Society of Professional Engineers v. United States, 435 U.S. 679,
692, 98 S. Ct. 1355, 1365 (1978), and to so often “lack . . . any redeeming virtue,” North Pacific
Railway Co. v. United States, 356 U.S. 1, 5, 78 S. Ct. 514, 518 (1958), that they are conclusively
presumed to be unreasonable, Broadcast Music, Inc. v. Columbia Broadcasting System, Inc., 441
U.S. 1, 8, 99 S. Ct. 1551, 1557 (1979). Horizontal price-fixing and group boycotts—the two
alleged violations here—often, if not always, fall into this category of “per se” violations. In
light of our disposition, we need not address Geico’s argument that the per se analysis should not
apply to the context of insurance companies reimbursing their insureds for the companies’
obligation to pay a body shop for vehicle repairs.
                                               13
anticompetitive conduct stems from independent decision or from an agreement,

tacit or express.” Twombly, 550 U.S. at 554, 127 S. Ct. at 1964. As in this case,

the Supreme Court in Twombly was confronted with “the antecedent question of

what a plaintiff must plead in order to state a claim under § 1 of the Sherman Act.”

Id. at 555–56, 127 S. Ct. at 1964. In applying the general standards applicable

under Fed. R. Civ. P. 8 to a § 1 claim, the Supreme Court held that “stating such a

claim requires a complaint with enough factual matter (taken as true) to suggest

that an agreement was made.” Id. at 556, 127 S. Ct. at 1965. The Court recognized

that “[a]sking for plausible grounds to infer an agreement does not impose a

probability requirement at the pleading stage; it simply calls for enough facts to

raise a reasonable expectation that discovery will reveal evidence of illegal

agreement.” Id. at 556, 127 S. Ct. at 1965. The Court held:

               While a showing of parallel “business behavior is admissible
      circumstantial evidence from which the fact finder may infer
      agreement,” it falls short of “conclusively establishing agreement or
      . . . itself constituting a Sherman Act offense.” Theatre Enterprises[,
      Inc. v. Paramount Film Distributing Corp., 346 U.S. 537] at 540–541,
      74 S. Ct. 257 [(1954)]. Even “conscious parallelism,” a common
      reaction of “firms in a concentrated market that recognize their shared
      economic interests and their interdependence with respect to price and
      output decisions” is “not in itself unlawful.” Brooke Group Ltd. v.
      Brown & Williamson Tobacco Corp., 509 U.S. 209, 227, 113 S. Ct.
      2578, 125 L.Ed.2d 168 (1993); see 6 P. Areeda & H. Hovenkamp,
      Antitrust Law ¶ 1433a, p. 236 (2d ed. 2003) (hereinafter Areeda &
      Hovenkamp) (“The courts are nearly unanimous in saying that mere
      interdependent parallelism does not establish the contract,
      combination, or conspiracy required by Sherman Act § 1) . . .


                                         14
             The inadequacy of showing parallel conduct or
      interdependence, without more, mirrors the ambiguity of the behavior:
      consistent with conspiracy, but just as much in line with a wide swath
      of rational and competitive business strategy unilaterally prompted by
      common perceptions of the market. . . . [P]roof of a § 1 conspiracy
      must include evidence tending to exclude the possibility of
      independent action . . . . [C]onspiracy evidence must tend to rule out
      the possibility that the defendants were acting independently.

Id. at 553-54, 127 S. Ct. at 1964 (alterations in original removed).

      Even before Twombly, “it [was] well settled in this circuit that evidence of

conscious parallelism alone does not permit an inference of conspiracy unless the

plaintiff either establishes that, assuming there is no conspiracy, each defendant

engaging in the parallel action acted contrary to its economic self-interest, or offers

other ‘plus factors’ tending to establish that the defendants were . . . in a collusive

agreement to fix prices or otherwise restrain trade.” City of Tuscaloosa v. Harcros

Chems., Inc., 158 F.3d 548, 571 (11th Cir. 1999) (internal quotations, changes, and

footnotes omitted). As this Court has noted, these plus factors “remove [a

plaintiff’s] evidence from the realm of equipoise and render that evidence more

probative of conspiracy than of conscious parallelism.” Williamson Oil Co. v.

Philip Morris USA, 346 F.3d 1287, 1301 (11th Cir. 2003).

      Conclusory allegations of agreement or conspiracy are insufficient. As the

Court held in Twombly:

      [A]n allegation of parallel conduct and a bare assertion of conspiracy
      will not suffice. Without more, parallel conduct does not suggest
      conspiracy, and a conclusory allegation of agreement at some
                                           15
      unidentified point does not supply facts adequate to show illegality.
      Hence, when allegations of parallel conduct are set out in order to
      make a § 1 claim, they must be placed in a context that raises a
      suggestion of a preceding agreement, not merely parallel conduct that
      could just as well be independent action.

550 U.S. at 556-57, 127 S. Ct. at 1966. The plaintiff has the obligation to provide

“more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555, 127 S. Ct. at 1964-65.

      We address first the Body Shops’ claim of horizontal price-fixing

conspiracy, and then turn to their claim of horizontal boycotting conspiracy. As

noted above, both claims require that the Plaintiffs allege facts supporting an

agreement or conspiracy among the Insurance Companies.

      B. Horizontal Price-Fixing Conspiracy

      At the outset, we address an issue regarding the complaints. The first is

merely an observation of the time-worn principle that it is only the factual

allegations contained therein which we must accept as true. The Body Shops’

appellate briefing takes undue liberties in construing the inferences that can be

fairly read from their pleadings. The district court dismissed these claims without

prejudice and, therefore, the Body Shops had an opportunity to amend their

complaints to include any additional allegations that may have been omitted from

their initial pleadings. Having chosen not to do so, they are not permitted to

simply “insert” new allegations through their appellate briefing. These gaps—


                                          16
between the allegations of the complaints and the allegations of the appellate

briefing—are discussed, where relevant, below.13

       The Body Shops identify several purported plus factors that they contend—

in conjunction with their allegations of parallel conduct—warrant an inference of a

per se horizontal price-fixing conspiracy. We discuss each14 of their purported

plus factors in turn. 15

13
         In the briefing instructions for the en banc briefs, the Body Shops were instructed to
“identify the allegations [of the complaints] from which such an agreement or conspiracy can
plausibly be inferred and discuss whether any asserted inference of agreement or conspiracy is
‘just as much in line with a wide swath of rational competitive business strategy prompted by
common perceptions of the market . . . or whether such inference is supported by allegations
tending to rule out the possibility that the defendants were acting independently.’” Reluctantly,
we cannot conclude that the en banc brief of the Body Shops complied with that directive.
Although their brief lists numerous statements that it asserts are “specific allegations of conduct
that probably do not result from . . . independent responses to common stimuli,” many have no
tendency to suggest an advance agreement among the insurance companies, and are thus simply
irrelevant. As indicated in this opinion, others reflect facts that are simply not pled in the
complaints and not reasonably inferred from the actual allegations. We also discuss in this
opinion those allegations with respect to actions just as much in line with a wide swath of
rational competitive business strategy and thus cannot qualify as the plus factors required for a
viable claim.
14
        Two can be rejected outright. The Body Shops argue that they asserted “specific
allegations of conduct that indicate the sort of restricted freedom of action and sense of
obligation that one generally associates with agreement.” However, despite arguing in their brief
that representatives from non-State Farm Defendants have stated that they are restricted from
altering the purported market rate unless authorized by State Farm, that allegation is nowhere to
be found in the complaints. Quite the contrary, the only relevant specific allegation of fact is that
the non-State Farm Insurance Companies advise the Plaintiffs that they will pay no more than
State Farm pays—i.e., mere price leadership as discussed below.
        The Body Shops also argue that the conspiracy is shown by the presence of a common
motive, namely desire to maximize profits. However, under this logic, most businesses with
similar pricing would be deemed in cahoots with each other because that is the goal of most
corporations. This plus factor is more properly invoked in contexts where the motive is unique
and specific to the alleged conspirators. See, e.g., Instructional Sys. Dev. Corp. v. Aetna Cas. &
Sur. Co., 817 F.2d 639, 647 (10th Cir. 1987) (company exerted influence on municipality in
favor of monopolist as part of agreement to avoid monopolist challenging it in another market);
see also Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 1434c, at 276-77 (4th ed.
                                                 17
       1. Uniformity of Price


       The Body Shops argue in their brief that the Insurance Companies’ conduct

does “not result from chance, coincidence, independent responses to common

stimuli, or mere interdependence unaided by an advance understanding among the

parties” because they have “adopt[ed] a uniform price despite variables that would

ordinarily result in divergent prices.” This asserted plus factor consists of two

components. First, the defendants must have adopted a uniform price. This

component, however, is suggestive only of parallel conduct and, without more, will

not justify invoking the plus factor. Accordingly, the uniform price must exist

“despite variables that would ordinarily result in divergent pricing.” The second

component is an indicator of the agreement that makes collusion more plausible

than conscious parallelism, thus moving the needle off of equipoise.

       The sources on which the Body Shops rely make clear the necessity of both

components. In Federal Trade Commission v. Cement Institute, 333 U.S. 683,


2017), ¶ 1434c, at 276-77 (discussing how motivation can, in some cases, merely restate
interdependence).
15
         In considering each plus factor, we are cognizant of the Supreme Court’s admonition that
antitrust plaintiffs receive “the full benefit of their proof without tightly compartmentalizing the
various factual components and wiping the slate clean after scrutiny of each.” Cont’l Ore Co. v.
Union Carbide & Carbon Corp., 370 U.S. 690, 699, 82 S. Ct. 1404, 1410 (1962). At the same
time, it is undoubtedly our responsibility “to evaluate the evidence proffered by the plaintiffs not
to ascertain its credibility, but instead to determine whether that evidence, if credited, ‘tends to’
establish a conspiracy more than it indicates conscious parallelism.” Williamson Oil, 346 F.3d at
1301.

                                                 18
713, 68 S. Ct. 793, 809 (1948), the Supreme Court inferred an agreement where

“for many years, with rare exceptions, cement has been offered for sale in every

given locality at identical prices and terms by all producers.” But the record

evidence in that case established that “[t]housands of secret sealed bids ha[d] been

received by public agencies which corresponded in prices of cement down to a

fractional part of a penny.” 333 U.S. at 713, 68 S. Ct. at 809. Likewise, the Body

Shops quote a leading antitrust treatise for the idea that an agreement may be

present if rivals establish identical prices, but they fail to grapple with the caveat

that this is only true where there are “simultaneous identical bids on a made-to-

order product not readily assembled from standard and conventionally priced

items.” Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 1434b (3d ed.

2012). 16 Thus, while this so-called convergent pricing certainly is—or at least

could be—a plus factor, it should only be invoked where we should otherwise

expect divergent pricing. Considered in the appropriate light, the differences

between the instant case and the case on which the Body Shops rely are substantial.

       First, the focus in Cement Institute on “secret,” “sealed,” and “simultaneous”

bids is crucial precisely because that is what takes the situation beyond that of

mere conscious parallelism: competitors cannot consciously parallel one another if

they only learn of the other’s price after they have established their own. Perhaps

16
      Both Twombly and the Appellants quote from earlier editions of Areeda and
Hovenkamp’s Antitrust Law. However, we use the fourth edition of that treatise.
                                            19
sensing this, the Body Shops’ brief argues that all of the Insurance Companies

employ the same, identical “market rate” which State Farm does not make public.

As an initial matter, alleging that State Farm does not publicly disclose the market

rate and arguing that it is a secret are two very different things. The fact that State

Farm does not issue a press release with the market rate does not foreclose the

possibility that it is publicly known. This is a crucial distinction.

      There are no factual allegations that the market rate is a secret. Indeed,

nowhere in the complaints do the Body Shops suggest that the labor rate is a secret.

Quite the opposite, the complaints reveal that State Farm must necessarily tell the

rate to every repair shop in a given geographic area.

      Even if it were possible to share the market rate with the Body Shops while,

at the same time, keeping it a secret from the other Insurance Companies, there are

no allegations at all that the other Insurance Companies knew what it was in

advance. Indeed, rather than allege that all of the Insurance Companies

simultaneously approached the Body Shops with an identical market rate (which

might possibly indicate that they had communicated in advance), the complaints

allege that the other Insurance Companies simply conform to State Farm’s rate—

whatever that may be. Compl. ¶ 62 (“Defendants . . . specifically advised the

Plaintiff they will pay no more than State Farm pays for labor.”); Compl. ¶ 115

(“[D]efendants [state] that they will conform to State Farm’s payment structure.”).


                                           20
Following the example set by a competitor, without agreeing to do so in advance,

is textbook “price leadership”—a practice we have repeatedly stated is insufficient

to establish the existence of an agreement. See, e.g., Williamson Oil, 346 F.3d at

1301-03 (“It is well settled in this circuit that evidence of conscious parallelism

alone does not permit an inference of conspiracy unless the plaintiff either

establishes that . . . each defendant engaging in the parallel action acted contrary to

its economic self-interest, or offers other ‘plus factors’ tending to establish that the

defendants were not engaging merely in oligopolistic price maintenance or price

leadership but rather in a collusive agreement to fix prices”) (internal punctuation

and citations omitted); City of Tuscaloosa, 158 F.3d at 571 (“[C]onsciously

parallel behavior by oligopolists does not in itself support an inference of

agreement, of ‘a meeting of the minds,’ any more strongly than it supports an

inference of legal price maintenance or leadership.”). Price leadership is

comprehensively described in the leading antitrust treatise:

             The first firm in a five-firm oligopoly, Alpha, may be eager to
      lower its price somewhat in order to expand its sales. However, it
      knows that the other four firms would probably respond to a price cut
      by reducing their prices to maintain their previous market shares.
      Unless Alpha believes that it can conceal its price reduction for a time
      or otherwise gain a substantial advantage from being the first to move,
      the price reduction would merely reduce Alpha’s profits and the
      profits of the other firms as well.

             Such “oligopolistic rationality” cannot only forestall rivalrous
      price reductions, it can also provide for price increases through, for
      example, price leadership. If the price had for some reason been less
                                           21
      than X [the price a monopolist would charge to maximize profits],
      firm Beta might announce its decision to raise its price to X effective
      immediately, or in several days, or next season. The other four firms
      may each choose to follow Beta’s lead; if they do not increase their
      prices to Beta’s level, Beta may be forced to reduce its price to their
      level. Because each of the other firms knows this, each will consider
      whether it is better off when all are charging the old price or price X.
      They will obviously choose X when they believe that it will maximize
      industry profits.

Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 1429b (4th ed. 2017). 17

With respect to interdependent parallelism like price leadership, the treatise notes:

“The courts are nearly unanimous in saying that mere interdependent parallelism

does not establish contract, combination, or conspiracy required by Sherman Act

§1.” Id. ¶ 1433a. This follows from the Supreme Court’s holding in Twombly:

“Even ‘conscious parallelism,’ a common reaction of firms in a concentrated

market that recognize their shared economic interests and their interdependence

with respect to price and output decisions is not in itself unlawful.” 550 U.S. at

553-54, 127 S. Ct. at 1964 (internal quotations and punctuation omitted).

      Further distinguishing our case is the fact that auto body repairs are not the

type of “made-to-order product not readily assembled from standard and

conventionally priced items” where we expect to see divergent pricing. On the

contrary, the “products” here—cars—are so readily assembled from standard parts

that their assembly-line manufacturing set the standard for other industries. That


17
      Hereinafter cited as Areeda and Hovenkamp.
                                           22
the Body Shops are repairing those cars, rather than assembling them for the first

time, does not make the parts used to do so any less standard. And they are so

conventionally priced that, as discussed below, the Body Shops believe that the

Insurance Companies should not be allowed to deviate from third-party databases

that set standardized prices. Indeed, these industry databases not only indicate

standardized pricing for parts, but they also estimate repair time (labor) for

particular types of repairs which are ordinary and customary repairs. Thus, while

convergent pricing where it should otherwise not be expected can undoubtedly

serve as a plus factor, none of the indicators to which courts and commentators

have traditionally looked to support such a factor—or at least none to which the

Body Shops have pointed and none that we can perceive—are present here.

      The Body Shops have not pointed to any plausible reason that one should

expect that prices in this market—involving standardized automobile parts and

repairs—would be divergent. Quite the contrary, the Body Shops argue that the

Insurance Companies should comply with several databases that exist for the sole

purpose of establishing standardized pricing. That is, the fact that the Body Shops

insist that the Insurance Companies should comply with the prices published in

these three separate databases demonstrates that such prices are standardized, and

that one should expect convergent prices—not divergent prices.




                                          23
      In short, the instant case bears none of the traditional hallmarks of a situation

in which uniform pricing is present in an industry where we would otherwise not

expect it. Nor are any of the other reasons offered by the Body Shops suggestive

of an environment in which we would expect to see divergent pricing. And

without an expectation of divergent pricing, all that remains is an allegation of

uniform pricing, which is indicative only of parallel conduct. Although the

complaints repeatedly allege that the insurance companies have agreed and

conspired with respect to price, these allegations have no basis in the facts actually

alleged. They are merely conclusions and therefore are an insufficient basis on

which to infer a prior agreement. Twombly, 550 U.S. at 557, 127 S. Ct. at 1966

(“[A] conclusory allegation of agreement at some unidentified point does not

supply the facts adequate to show illegality.”).

      In this case, the Body Shops’ own allegations put a nail in their coffin. Their

own allegations explain why there is uniformity in price—the other Insurance

Companies simply tell body shops that they will pay no more than State Farm.

This is a rational and legitimate business strategy and one which involves clearly

legal price leadership. Accordingly, we reject this plus factor as an indicator of

the necessary agreement.




                                          24
       2. Uniformity of Tactics

       As its second plus factor, the Body Shops argue that the Insurance

Companies have engaged in uniform practices suggestive of an agreement.

Several courts have found a plus factor where there is a similarity of language,

terms, or conditions used by the alleged co-conspirators that would be improbable

absent collusion. See, e.g., De Jong Packing Co. v. U.S. Dep’t of Agric., 618 F.2d

1329, 1332–34 (9th Cir. 1980). Although the Body Shops’ briefing describes the

Insurance Companies’ tactics as “the same,” “identical,” and part of a “script[],”

the Body Shops’ briefing is betrayed by their complaints, which introduce the

relevant tactics as follows:

       Through various methods, the [Insurance Companies] have,
       independently and in concert, instituted numerous methods of
       coercing the [Body Shops] into accepting less than actual and/or
       market costs for materials and supplies expended in completing
       repairs.

Compl. ¶ 63. There is nothing in those allegations to suggest that the Insurance

Companies’ tactics are uniform or that they use a script.18 None of the actual

allegations of the complaints suggest that language used by the several Insurance

Companies was the “same” or “identical” or like a “script.” Indeed in none of the

five complaints do the words “same,” “identical” or “script” appear in reference to


18
        As for what else can be said about that allegation, the fact that the Body Shops concede
that some of the alleged actions occurred “independently” is certainly noteworthy. And the
allegation of concerted action is merely conclusory.
                                                25
the tactics used. Nor is there any other actual allegation that suggests some

uniform practice that is somehow idiosyncratic and not to be expected as within the

“wide swath of rational and competitive business strategy unilaterally prompted by

common perceptions of the market.” Twombly, 550 U.S. at 554, 127 S. Ct. at

1964. Not only is there no allegation of identical or similar language, the language

actually used in the complaints suggests just the opposite. As noted, ¶ 63 alleges

“[t]hrough various means” and ¶ 64 alleges “[s]ome of these methods”—i.e.,

phrases that do not suggest that all or a substantial group of the Insurance

Companies engage in all or most of the methods in strikingly similar ways.

      The Body Shops argue that the Insurance Companies have engaged in

uniform tactics in that they require the Body Shops: to repair faulty parts rather

than install replacement parts; to install used or recycled parts; and to offer

discounts and concessions. Even if there were considerable uniformity with

respect to the Insurance Companies’ use of such methods, that would be suggestive

of an agreement only if such usage would not plausibly arise from “independent

responses to common stimuli.” See Twombly, 550 U.S. at 556 n.4, 127 S. Ct. at

1965 n.4 (quoting Areeda and Hovenkamp ¶ 1425). All of these purported “highly

uniform” tactics are easily explained by the most common of corporate stimuli: a

desire to increase profits. And while some methods of increasing profits could be

so idiosyncratic as to be unlikely to arise in the absence of an agreement, this is


                                          26
plainly not the case here. None of these tactics could even be fairly described as

novel, let alone idiosyncratic, so as to support an inference of an agreement. It can

hardly be denied that repairing (rather than replacing) damaged parts, installing

recycled (rather than new) parts, and requiring discounts are among the most

common and time-worn methods of increasing corporate profits in any industry, let

alone in an industry where parts and labor reimbursements are the primary

business expenditures, and where the parts are standardized and most repairs are

“ordinary and customary” with industry wide databases that provide standardized

estimates. 19 In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186,

1189 (9th Cir. 2015) (“But plaintiffs’ plus factors are no more consistent with an

illegal agreement than with rational and competitive business strategies,

independently adopted by firms acting within an interdependent market.”). Thus,

even if we assume considerable uniformity among the Insurance Companies with

respect to requiring where possible the repair of parts (rather than using new),

requiring the use of recycled parts (rather than new), and requiring discounts, there

would be no basis for inferring a prior agreement because each insurance company

would rationally and independently want to do precisely that. That is, independent

action is at least as plausible as concerted action pursuant to prior agreement; thus
19
        As noted above, there are no actual allegations that the Insurance Companies use
identical language conveying their instructions to body shops to use recycled parts, etc., nor any
other actual allegation of fact suggesting that some uniform practice is somehow idiosyncratic so
as to give rise to an inference of advance agreement.


                                                27
nothing “tends to exclude the possibility of independent action,” Twombly, 550

U.S. at 553-54, 126 S. Ct. at 1964, or “remove[s] . . . [this case] from the realm of

equipoise and render[s] [this case] more probative of conspiracy than of conscious

parallelism,” Williamson Oil, 346 F.3d at 1301. Indeed, this is especially true in

this case where the complaints repeatedly allege that the several companies say

they will “conform to State Farm’s payment structure.” Compl. ¶ 115.

      A complaint merely alleging several common and obvious industry practices

should not proceed directly past a motion to dismiss and into the expensive and

settlement-inducing quagmire of antitrust discovery. The Supreme Court has

described precisely this problem:

      [E]ven if [defendants committed all the acts] in all the ways the
      plaintiffs allege, there is no reason to infer that the companies had
      agreed among themselves to do what was only natural anyway; so
      natural, in fact, that if alleging parallel decisions to resist competition
      were enough to imply an antitrust conspiracy, pleading a § 1 violation
      against almost any group of competing businesses would be a sure
      thing.

Twombly, 550 U.S. at 566, 127 S. Ct. at 1971 (citation omitted).

      The Body Shops’ briefing suggests that the Insurance Companies’ tactics are

highly uniform when even the complaint does not allege that. Although the Body

Shops do allege uniformity of actions, no facts are actually alleged in support of

this conclusion. Therefore, the allegation is merely conclusory and insufficient.

Id. at 557, 127 S. Ct. at 1966. The Body Shops do not explain which of the


                                          28
challenged activities occurred “in concert” and which occurred “independently.”

And no facts are actually alleged suggesting concerted action pursuant to a prior

agreement. The Body Shops rely upon several alleged tactics which are clearly

common, obvious, and mainstream. An inference of prior agreement does not arise

from the mere fact that several Insurance Companies adopt policies favoring use of

cheaper parts and offering discounts to Insurance Companies. The Body Shops’

position is inconsistent with Supreme Court precedent, especially with Twombly,

as well as Eleventh Circuit precedent.

       Long before Twombly clearly established what an antitrust plaintiff had to

plead in order to warrant an inference of prior agreement or conspiracy for

purposes of a viable claim under § 1 of the Sherman Act, both the D.C. Circuit in

Proctor v. State Farm Mutual Automobile Insurance Co., 675 F.2d 308 (D.C. Cir.

1982), and the Seventh Circuit in Quality Auto Body, Inc. v. Allstate Insurance

Co., 660 F.2d 1195 (7th Cir. 1981),20 held in a summary judgment context that

parallel conduct of insurance companies in dealing with automobile repair shops

(parallel conduct the same or very similar to that alleged in the instant case) was in

the self-interest of each insurance company and thus did not give rise to an

inference of prior agreement or concerted action necessary to prove a horizontal

price-fixing conspiracy. The D.C. Circuit held:

20
        By coincidence, the Illinois Body Shop in this Seventh Circuit case has a name very
similar to that of the New Jersey Quality Auto Shop in the instant case.
                                               29
      There is some evidence of parallel behavior by appellees. Construing
      this evidence in the light most favorable to appellants, it suggests that
      upon occasion certain appellees used the same labor rate in writing
      estimates, that they had similar arrangements with repair shops that
      agreed to do volume work at the low rates used in their estimates, that
      they conducted surveys of repair shops to determine the average rate
      charged by shops in particular areas, and that they tended to resist
      price increases by repair shops. However, these alleged parallel
      practices, without more, cannot create an inference or a conspiracy
      among appellees where, as here, the practices are in the economic
      self-interest of each of the individual appellees. The practices are as
      consistent with independent as with concerted actions. Unless an
      insurance company is willing to pay whatever price is charged at any
      given repair shop, it stands to reason that it would conduct surveys to
      determine the rates charged by repair shops. It is equally
      understandable that a company would, in an effort to control costs,
      resist price increases and write estimates using the lowest rates
      acceptable to a sufficient number of quality garages. It also makes
      economic sense for an insurance company to make arrangements with
      certain repair shops that agree to do work at the rates used by the
      company in writing estimates in exchange for volume referrals by the
      company.

675 F.2d at 1334; see also Workman v. State Farm Mut. Auto. Ins. Co., 520

F.Supp. 610, 621 (N.D. Cal. 1981) (holding, in the same context of insurance

companies dealing with automobile repair shops, that parallel conduct very similar

to that alleged in the instant case alone does not create an inference of

impermissible conspiracy because “[s]uch conduct is in the economic self-interest

of each individual insurance company”). All three of these cases so held on the

basis of such parallel conduct alone, without the additional nail-in-the-coffin of our

plaintiffs’ case—i.e., the follow-the-leader practices in our case which

conclusively explain why the Insurance Companies here engage in such parallel
                                          30
conduct. As discussed above, it is clearly established that such follow-the-leader

practices are legal and do not, by themselves, give rise to an inference of prior

agreement. In other words, our case is not only controlled by Twombly but our

case is a fortiori from the three cited cases in this same context of an insurance

company’s dealings with automobile repair shops.

      For the foregoing reasons, both of the Body Shops’ first two purported plus

factors—identity of price and identity of tactics—are mere parallel conduct and do

not support their attempt to allege the necessary agreement or conspiracy.

      3. Contrary to Economic Interest

      The Body Shops’ brief suggests that the Insurance Companies’ adherence to

State Farm’s artificial “market rate” and other payment structures is in

contradiction to the industry databases, and by implication is against their

economic self-interest. Courts have recognized a company’s actions that were

against its self-interest can constitute a plus factor. See, e.g., In re Flat Glass

Antitrust Litigation, 385 F.3d 350, 360 (3d. Cir. 2004). Courts and commentators

have further observed that this plus factor often restates interdependence in the

context of alleged price-fixing. Id. at 361; see also Areeda & Hovenkamp, supra

¶ 1434c1.

      This argument exists only by implication because the Body Shops merely

entitle the section of their brief “contrary to []economic self-interest.” However,


                                           31
they do not explain how the fact that the other Insurance Companies follow the

lead of State Farm rather than adhering to the industry databases is against their

own self-interest. Nothing in the complaints indicates to us that the actions of the

Insurance Companies are against their economic interests. The pages in the

complaint cited in the brief do not illuminate the argument either. Moreover, it is

hard to imagine how choosing the least costly method of repair, thereby reducing

the reimbursement, is contrary to an insurance company’s economic self-interest.

Thus, we reject this suggested plus factor.

       4. Opportunity to Exchange Information

       The Body Shops also assert in their brief that they alleged that the Insurance

Companies “have exchanged or have had the opportunity to exchange information

relative to the conspiracy.” Appellants’ En Banc Br. at 27. 21 However, the

argument they make in their brief to support their assertion is: “identical labor

rates, identical refusal to compensate for the same processes and procedures,

identical false excuses for such refusal, uniform adherence to the refusal to alter

labor rates until State Farm does is indicative of shared information and agreement

overall and agreement on the language to be used in refusing payment for repair

services (a ‘script’).” Id. In other words, they argue that because the Insurance

21
       Although the Body Shops assert in their brief that the Insurance Companies share with
each other the identity of problem body shops and other information, the actual complaints make
no such allegations.


                                              32
Companies acted in identical ways, they must have been meeting and exchanging

information.

       There are two problems with this argument. First, the complaints make no

factual allegations that the Insurance Companies either exchanged information,

employed identical tactics, followed a script, or declined to pay for the same

repairs. Second, even if the actual allegations did indicate considerable uniformity

of price and uniformity of tactics, there would be no inference that this was the

result of exchange of information for the same reasons discussed above. That is,

even if there were considerable uniformity in requiring, for example, repair of parts

(not replacement), use of recycled parts (not new), and requiring discounts, such

actions just as plausibly result from independent resort to common and rational

business practices as from exchange of information. And, as noted above, this is

especially true in light of repeated allegations in the complaints that the several

Insurance Companies say they will “conform to State Farm’s payment structure.”

Compl. ¶ 115.22


22
        To the extent that the Body Shops point to their statement in the complaint that “members
of the insurance industry meet regularly to discuss such matters in and amongst themselves,”
Compl. ¶ 115, this statement is so vague as to be useless as support for a conspiracy. The
Supreme Court in Twombly advised that plaintiffs’ pleading of meetings between defendants
needs to provide some degree of detail about the meetings in order to satisfy Rule 8’s notice
requirements. 550 U.S. at 565 n.10, 127 S. Ct. at 1970 n.10. The Court faulted the plaintiff in
Twombly for not providing any details about when, where or with whom in particular the
meetings took place. Id.; see also id. at 567 n.12, 127 S. Ct. at 1971 n.12 (suggesting that
membership in a trade association is not significant). Referring to Twombly and its footnote 10,
Areeda and Hovenkamp opine:“In sum, a conceded ‘opportunity’ to conspire was completely
                                               33
       5. Conclusion with respect to Horizontal Price-Fixing Conspiracy

       In sum, the Body Shops have alleged only parallel conduct, and have not

alleged any facts supporting plus factors that would tip the scale from equipoise

towards conspiracy sufficiently to prevent dismissal of this count. Accordingly,

we affirm the district court’s dismissal of this claim.



       C. Group Boycott

       A group boycott is included within the Sherman Act’s prohibition of any

unreasonable contract, combination, or conspiracy in the restraint of interstate


insufficient absent additional allegations about when and where such opportunity occurred, and
about which of the defendants’ employees participated.” Areeda & Hovenkamp, supra, ¶ 1417b.
Indeed, the treatise concludes:

       Even if “opportunity” were defined narrowly and limited to proven interfirm
       contacts, deeming opportunity to be prima facie proof of conspiracy would lead to
       widespread condemnation of procompetitive collaborations. Once competitors
       assemble for a lawful activity, they would be presumptive conspirators . . . on
       every parallel action subsequently occurring. Because parallel pricing is common
       even in competitive markets, juries would be entitled to infer that competitors had
       agreed on prices, and price agreements are condemned absolutely. Thus, the
       effect of holding opportunity sufficient would be to discourage all trade
       associations, industry gatherings, or joint ventures. Thereby to imperil reasonable
       and procompetitive collaborations would be inconsistent both with the purposes
       of the antitrust laws and with well-established Supreme Court permission for
       many kinds of collaboration among competitors. Mere conspiratorial opportunity
       is routinely and correctly held insufficient to support a conspiracy finding.

Id. Accord Almanga v. United Airlines, Inc., 851 F.3d 1060, 1071 (11th Cir. 2017) (applying the
Twombly standard, and holding “Defendants’ participation in trade associations . . . do not show
a meeting of the minds”); Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1295 (11th Cir.
2010) (“[I]t was well-settled before Twombly that participation in trade organizations provides
no indication of conspiracy”).



                                               34
trade or commerce. 15 U.S.C. §§ 1, 1013(b); St. Paul Fire & Marine Ins. v. Barry,

438 U.S. 531, 541, 98 S. Ct. 2923, 2929 (1978). A boycott consists of “pressuring

a party with whom one has a dispute by withholding, or enlisting others to

withhold, patronage or services from the target.” Barry, 438 U.S. at 541, 98 S. Ct.

at 2930. The “ultimate target” of the agreement can be either a competitor or “a

customer of some or all of the [boycotters] who is being denied access to desired

goods or services because of a refusal to accede to particular terms set by some or

all of the [boycotters].” Id. at 543, 98 S. Ct. at 2931. For boycotting to be per se

illegal, it must involve “horizontal agreements among direct competitors.”

NYNEX Corp. v. Discon, Inc., 525 U.S. 128, 135, 119 S. Ct. 493, 498 (1998). In

other words, as with the price-fixing claim of the Body Shops, their conspiracy to

boycott claim requires as a prerequisite sufficient allegations of an agreement or

conspiracy. Again the crucial, antecedent question is whether the alleged actions

of the Insurance Companies stem from independent actions or from prior

agreement.

      The boycott allegations in this case are even weaker than the allegations of

price-fixing. Neither the “steering” allegations nor the “boycott” section of the

complaint allege even in conclusory fashion that there was an agreement to do so.

And even if we incorporate the conclusory allegations of an agreement from the

price-fixing sections of the complaint, the instant complaint would still fall short of


                                          35
even the “few stray statements [that] speak directly of agreement” which the

Supreme Court has held are insufficient. Twombly, 550 U.S. at 564, 127 S. Ct. at

1970.

        The Body Shops have asserted in their appellate briefing facts that are

simply unsupportable on this record. Indeed, although the Body Shops have

argued on appeal that “[a]ll of the Defendants utilize the same script containing

identical false and misleading steering statements,” both the word “script” and the

word “identical” are conspicuously absent from the complaints. Quite the

contrary, in the only factual allegations with regard to steering insureds away from

their shops, the Body Shops allege that:

        Examples of this practice include telling insureds and/or claimants
        that a particular chosen shop is not on the preferred provider list, that
        quality issues have arisen with that particular shop, that complaints
        have been received about that particular shop from other consumers,
        that the shop charges more than any other shop in the area and these
        additional costs will have to be paid by the consumer, that repairs at
        the disfavored shop will take much longer than at other, preferred
        shops and the consumer will be responsible for rental car fees beyond
        a certain date, and that the Defendant cannot guarantee the work of
        that shop as it can at other shops.

Compl. ¶ 83. From this, it is argued in the Body Shops’ brief that the Insurance

Companies have engaged in “identical” tactics.

        There is nothing in these allegations that would suggest action in concert or

“rule out the possibility that the defendants were acting independently.” Twombly,

550 U.S. at 553-54, 127 S. Ct. at 1964. There is no allegation that all or most of

                                           36
the Insurance Companies used most or all of the foregoing excuses in urging

insureds against patronizing a shop. There is no allegation that the several

companies used the same language. There is no allegation suggesting any other

uniformity that would be unexpected or idiosyncratic.

      Moreover, even if there were considerable uniformity with respect to those

reasons that an insured should not use a particular shop, there could hardly be

reasons more expected or more commonly used than those alleged by the Body

Shops. That the shop is not on the preferred provider list, that there are quality

issues, that it charges more, and/or that it takes longer are reasons that any

company would be expected to use in an effort to persuade an insured not to use a

particular shop. The alleged boycotting methods are not so idiosyncratic that they

suggest conspiracy. To the contrary, they are methods that would logically be

employed by any insurer to dissuade its insureds from using a disfavored shop. In

other words, even a considerable uniformity with respect to the use of these

reasons would fall well within the “wide swath of rational and competitive

business strategy unilaterally prompted by common perceptions of the market.” Id.

at 554, 127 S. Ct. at 1964.

      For the same reasons that it forecloses the Body Shops’ price-fixing claim,

Twombly forecloses the Body Shops’ group boycott claims; their allegations allege

only parallel conduct which is insufficient to create an inference of prior agreement


                                          37
or conspiracy. The Seventh Circuit in Quality Auto, 660 F.2d at 1206, and the

Northern District of California in Workman, 520 F. Supp. at 623, rejected similar

group boycott claims in this same context involving parallel conduct on the part of

several insurance companies in their dealings with automobile repair shops.

       For the foregoing reasons, we affirm the district court’s dismissal of the

Body Shops’ group boycott claims.

                             V. THE STATE LAW CLAIMS

       The Body Shops bring three state law claims for unjust enrichment, quantum

meruit, and tortious interference. We address each in turn.

       A. Unjust Enrichment Claims

       The Plaintiffs in all four states bring claims of unjust enrichment against

these Defendants. Under the laws of the four states relevant here—Kentucky,

Missouri, New Jersey, and Virginia—the elements of the cause of action include:

(1) the plaintiff conferred a benefit on the defendant; (2) the defendant was aware

thereof; and (3) it would be unjust to permit the defendant to retain the benefit. 23


23
        See Jones v. Sparks, 297 S.W.3d 73, 78 (Ky. Ct. App. 2009) (“For a party to prevail
under the theory of unjust enrichment, they must prove three elements: (1) benefit conferred
upon defendant at plaintiff’s expense; (2) a resulting appreciation of benefit by defendant; and
(3) inequitable retention of benefit without payment for its value.”); Binkley v. Am. Equity
Mortg., Inc., 447 S.W.3d 194, 199 (Mo. 2014) (“An unjust enrichment claim requires a showing
that: (1) the plaintiff conferred a benefit on the defendant; (2) the defendant appreciated the
benefit; and (3) the defendant accepted and retained the benefit under inequitable and/or unjust
circumstances”) (quotation omitted); VRG Corp. v. GKN Realty Corp., 641 A.2d 519, 526 (N.J.
1994) (“To establish unjust enrichment, a plaintiff must show both that defendant received a
benefit and that retention of that benefit without payment would be unjust.”); Schmidt v.
                                               38
The gist of the Plaintiffs’ claims is that the several Body Shops conferred a benefit

on the several Insurance Companies, the latter were aware thereof, and allowing

the Defendants to retain the benefit without full payment would be unjust.

       Fatal to these unjust enrichment claims is the fact that each of the five

complaints alleges that each Insurance Company advised the Body Shops that it

would pay no more than State Farm. Because the Plaintiff in each complaint knew

before it undertook the repair that each Defendant-Insurance Company would pay

no more than State Farm would pay, it clearly was not unjust for the Insurance

Company to pay only that amount and no more. Without satisfying the unjust

element, the cause of action fails even if we assume the other elements can be

satisfied.

       The Body Shops’ only response to this fatal flaw is that they could not turn

away sixty to ninety-five percent of the available repair business,24 and therefore

their contract to accept the amount State Farm would pay was an invalid contract.


Household Fin. Corp., II, 661 S.E.2d 834, 838 (Va. 2008) (“To state a cause of action for unjust
enrichment, [a plaintiff has] to allege that: (1) he conferred a benefit on [the defendant]; (2)
[defendant] knew of the benefit and should reasonably have expected to repay [plaintiff]; and (3)
[defendant] accepted or retained the benefit without paying for its value.”). Although the
Virginia rule statement does not expressly require that retention of the benefit be unjust, such a
requirement is routinely read into the elements by Virginia courts. See, e.g., R.M. Harrison
Mech. Corp. v. Decker Indus., Inc., 75 Va. Cir. 404, 2008 WL 10669311, at *3 (2008) (“The
circumstances of the acceptance or retention of the benefit must render it inequitable for the
defendant not to compensate the plaintiff.”).
24
       Aside from this allegation relating to market power, the Body Shops have alleged no
concrete facts that might give rise to an inference of force.


                                                39
However, the Body Shops cite no law—in any of the four states—to the effect that

market power alone is sufficient to invalidate a contract voluntarily entered into.

Our independent research has also uncovered no such case. Moreover, we have

already concluded that the Body Shops have failed to allege facts warranting an

inference that the Insurance Companies agreed to or engaged in a conspiracy.

Thus, the Body Shops’ premise of market power may also collapse in any event.

       We conclude that the Body Shops’ unjust enrichment claims are wholly

without merit.

       B. Quantum Meruit Claims

       The Body Shops in four of the five complaints 25 before us also bring

quantum meruit claims arising under the laws of Kentucky, New Jersey, and

Virginia. To state a cause action for quantum meruit, the Body Shops were

required to allege, among other elements, that the circumstances reasonably

notified the Insurance Companies that the Body Shops expected to get paid

(Virginia and Kentucky) or that they reasonably expected to be compensated (New

Jersey). 26 They cannot do so here.

       As discussed above, the Body Shops specifically alleged that each of the

Insurance Companies informed them that they would pay no more than State Farm.
25
       The Missouri complaint does not include a cause of action for quantum meruit.
26
        See Raymond, Colesar, Glaspy & Huss, P. C. v. Allied Capital Corp., 961 F.2d 489, 491
(4th Cir. 1992) (applying Virginia law); JP White, LLC v. Poe Cos., LLC, 2011 WL 1706751, at
*5 (Ky. Ct. App. May 6, 2011); Weichert Co. Realtors v. Ryan, 608 A.2d 280, 285 (N.J. 1992).
                                             40
The Body Shops then undertook the repairs. Having fully informed the Body

Shops of what they were willing to pay, the circumstances could have only

reasonably informed the Insurance Companies that the Body Shops expected to be

paid the amount State Farm would pay. This is fatal to the Virginia and Kentucky

claims. Likewise, having been fully informed that the Insurance Companies would

only pay the amount State Farm would pay, the Body Shops could not have

reasonably expected to receive more than that amount. This is fatal to the New

Jersey claim.

       The Body Shops have cited no authority—and our independent research has

uncovered none—to support their position that they can contract to repair the car

for a specified amount, do the repair, and then sue, claiming that they should be

paid more. The only analogous case law our research has uncovered suggests just

the opposite of the Body Shops’ position: when a plaintiff has a reasonable

expectation of some amount, they cannot reasonably expect to receive additional

compensation and therefore cannot bring suit to recover it.27

       We conclude that the quantum meruit claims of the Body Shops in the four

complaints are wholly without merit.


27
        See, e.g., Hindsight Sols., LLC v. Citigroup Inc., 53 F. Supp. 3d 747, 776 (S.D.N.Y.
2014) (unjust enrichment claim failed because plaintiff could not have reasonably expected to
receive additional compensation); Rodriguez v. Ready Pac Produce, 2014 WL 1875261, at *3
(D.N.J. May 9, 2014) (dismissing unjust enrichment claim where plaintiff “would have no
reasonable expectation to receive additional compensation for hours worked in excess of a
particular amount per week”).
                                               41
       C. Tortious Inference Claims

       Although we have concluded—as did the district court—that the unjust

enrichment and quantum meruit claims of the Body Shops are wholly without

merit, the situation with respect to their tortious interference claims is more

complicated. The district court expressly adopted and approved the magistrate

judge’s dismissal of the tortious interference claims as a violation of the group

pleading doctrine. The district court held:

       Consistent with this Court’s prior orders, a general allegation that
       some unidentified Defendants—or all Defendants—interfered with
       some unidentified customers of some unnamed plaintiff does not
       satisfy the pleading standard of Ashcroft v. Iqbal, 556 U.S. 662
       (2009). Because the Plaintiffs’ allegations are too vague to satisfy
       Rule 8(a), Judge Smith recommends dismissal of all the tortious
       interference claims. (June 3 Report at 39).

Doc. 222 at 7. Although the district court invoked Iqbal, we understand its ruling

to be based on a very narrow group pleading rationale, rather than a standard-issue

Twombly-Iqbal determination of the plausibility of the tortious interference claims

in light of the well-pleaded factual allegations. 28 The gist of the problem with

group pleading—as the magistrate judge noted earlier on page 9 of that same June

28
        We note that, in a report and recommendation adopted by the district judge in dismissing
another complaint in this multidistrict litigation, the magistrate judge concluded that the
allegations adequately alleged the elements of Tennessee tortious interference and did state a
plausible claim if taken as true, but determined that the complaint “suffer[ed] from a different
problem”—i.e., the group pleading issue. Brewer Body Shop v. State Farm Mut. Ins. Co., 101 F.
Supp. 3d 1256, 1265–66 (M.D. Fla. 2015). We take and mean to imply no position on the
correctness of that plausibility holding. We mention it only to observe that the magistrate judge
seems to have considered the group pleading “problem” as a separate matter from a run-of-the-
mill Twombly-Iqbal analysis.
                                               42
3 report—is the failure to give fair notice to each named defendant of the claims

against it. For example, a complaint may fail to provide fair notice of the claims

by failing to specify which defendants interfered with which plaintiffs. Weiland v.

Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Because

the district court rested its dismissal of the tortious interference claims on this

narrow group pleading rationale, and because we think the district court will be

well situated to determine the status of these claims on remand, we need not

address the merits of the tortious interference claims or even the general contours

of the doctrine of group pleading. We also do not address the relationship between

that doctrine and the Twombly-Iqbal plausibility pleading standard or, for that

matter, whether the allegations of tortious interference meet the plausibility

standard. We address only the above-quoted narrow basis on which the district

court relied.

      We cannot agree with the district court that the instant five complaints’

failure to name a plaintiff, to identify specific defendants, or to identify specific

customers in the allegations relating to tortious interference deprived the

Defendants of fair notice. Contrary to the suggestion of the district court, there is

no problem with respect to “some unnamed plaintiff.” In four of these five cases,

there is only one plaintiff and thus it is absolutely clear that the person or entity

interfered with is the single named plaintiff in each complaint. Although the fifth


                                           43
case29 involves four named plaintiffs, they are four body shops located in close

proximity to each other in Virginia Beach and Suffolk, Virginia. It is amply clear

in this fifth complaint that each Defendant-Insurance Company is alleged to have

tortiously interfered with each of these four Virginia body shops. The allegations

provide fair notice that each of the Plaintiffs is claiming that each of the named

Defendants is tortiously interfering in the manner alleged with the named Plaintiff

in each of the four single-plaintiff complaints and with the four named Plaintiffs in

the fifth case.30

       We are also unpersuaded by the district court’s concern that the allegations

in the complaints concern “some unidentified Defendants—or all Defendants.”

The substance of the alleged tortious interference is as follows. As alleged in ¶¶

107-08 of the representative Quality Auto complaint, each complaint alleges that

the named Insurance Companies—by means of a campaign of misrepresentation of

facts about poor quality, etc.—have repeatedly steered their insureds away from

each named Plaintiff to punish that Plaintiff for complaints about or refusal to

submit to the price ceilings and other practices imposed by the named Defendants.

Although these allegations are aimed generally at “the Defendants,” each

29
       The fifth case, Pappas Body Shop, Inc., v. State Farm Mutual Automobile Insurance Co.,
No. 15-14179, has four listed plaintiffs.
30
       Counting the named Insurance Companies in the same corporate family as a single
defendant, as the district court did earlier in its opinion, Doc. 222 at 4, there are between twelve
and twenty named defendants in the five complaints.

                                                 44
complaint stipulates that, “[w]here the term ‘Defendants’ is used within this

Complaint, ‘Defendants’ is intended to and does mean each and every Defendant

named in the caption above.” In other words, the named Defendants 31 in each

complaint had fair notice that “each and every” one of them is alleged to have

improperly steered its own insureds away from the named Body Shops in each

complaint because that Body Shop was not compliant with that Insurance

Company’s preferred reimbursement rate and other cost-saving practices.

      Thus, of the potential deficits identified by the district court—i.e., general

allegations about “unidentified Defendants,” “unidentified customers,” and

“unnamed plaintiff[s]”—the only possible defect remaining is the failure to

identify specific insureds/potential customers who were thus steered. We cannot

conclude that the Body Shops’ failure to identify particular potential customers

who were steered away constitutes a failure to give each defendant fair notice of

the claim against it. It is not the potential customer who is the target of the alleged

tortious interference; it is the targeted Body Shop. A potential customer may—but

very well may not—tell the Body Shop that he or she was steered away. On the

other hand, each Insurance Company, or its claims adjusters, will know whether

the company engages in such a practice, and will know whether each named

Plaintiff in the five complaints was noncompliant with that company’s preferred


31
      The named Insurance Companies in each of the five complaints are not identical.
                                             45
practices and, most important, whether its insureds were steered away from that

Plaintiff Body Shop.

       In sum, we are not persuaded by the district court’s grounds for concluding

that the allegations of tortious interference in each of these five cases violated the

group pleading doctrine, i.e., failed to give fair notice to each defendant of the

claim being made against it. Accordingly, we vacate the judgment of the district

court only with respect to the tortious interference claims in each of these five

cases, and we remand for further proceedings. We note that in vacating the

judgment of the district court with respect to the tortious interference claim, we

have ruled only on the district court’s stated group pleading rationale. We note

also, because the federal antitrust claims have been eliminated from the case, the

district court may well decide to exercise its discretion to decline to exercise

pendent jurisdiction of these state law tortious interference claims, pursuant to 28

U.S.C. § 1367.32

                                     VI. CONCLUSION




32
         We note that declining to exercise pendent jurisdiction is only one of the various options
available to the district court on remand. We emphasize that we vacate the judgment of the
district court with respect to the tortious interference claims only on the above described basis—
i.e., our rejection of the narrow theory of group pleading upon which the district court relied.
We decline to address other possible theories on the basis of which that judgment might have
been affirmed (whether on the basis of the merits or other pleading deficiencies, including even
other possible group pleading theories).
                                                46
      We affirm the judgment of the district court dismissing all of the claims

except the tortious interference claims, which we vacate and remand for further

proceedings not inconsistent with this opinion.

      AFFIRMED in PART, VACATED in PART, and REMANDED.




                                         47
JORDAN, Circuit Judge, joined by MARTIN, Circuit Judge, concurring:

      I concur in Parts II, III, and V of the court’s opinion. And given the

pleading standards that the Supreme Court has put in place for antitrust cases, see

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 553–70 (2007), and the complaint’s

failure to include important factual allegations on which the plaintiffs now rely, I

concur in the judgment as to Parts I and IV.

      I have some concerns about a court relying on its own independent research

with respect to facts on the ground, particularly in a motion to dismiss context. I

am not convinced that we should be citing to a book on collision repairs, see Maj.

Op. at 5, to understand how the auto repair industry actually operates. This is not

the sort of adjudicative fact—a fact which is “relevant to a determination of the

claims presented in a case,” Dippin’ Dots, Inc. v. Frosty Bites Dist., 369 F.3d 1197,

1204 (11th Cir. 2004)—which can be judicially noticed under Rule 201 of the

Federal Rules of Evidence.

      The taking of judicial notice is “a highly limited process” because it

“bypasses the safeguards which are involved with the usual process of proving

facts by competent evidence in district court.” Shahar v. Bowers, 120 F.3d 211,

214 (11th Cir. 1997) (en banc). In my view, how the auto repair industry works is

not a matter that “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Rule 201(b)(2). Cf. A & H
                                         48
Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 166 F.3d 191, 196 (3d Cir. 1999)

(denying motion to take judicial notice that swimwear and lingerie are separate

industries because “it requires a factual determination [which is] inappropriate for

judicial notice”).




                                         49
WILSON, Circuit Judge, dissenting in part:

       Anticompetitive exercises of buyer market power often go unpunished.1 Not

because the antitrust laws and existing antitrust jurisprudence cannot address them,

but because it is often counterintuitive. To the average non-efficiency minded

observer, condemning a practice that results in low prices seems like bad policy.

But low prices do not tell the whole story. Antitrust law—with its goal to enable

optimal market output through competition—demands a closer look. It is in that

context that this case asks us to determine when an antitrust complaint alleging an

anticompetitive exercise of collective buyer market power can survive a motion to

dismiss.

       At this early stage, the law requires us to view the complaint as a whole,

accept all the allegations as true,2 draw all reasonable inferences in favor of the

body shops, and only then decide whether the allegations, taken together, plausibly

suggest an agreement. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007).


1
 See generally Herbert Hovenkamp, Whatever Did Happen to the Antitrust Movement?, 94
Notre Dame L. Rev. 583, 628–36 (2018).
2
 Relatedly, Twombly instructs us to resist reasoning backwards from our own version of the facts
or knowledge of the industry at issue. See Maj. Op. at 5 (citing Alfred M. Thomas & Michael
Jund, Collision Repair and Refinishing: A Foundation Course for Technicians 7 (2014)); Maj.
Op. at 22 (“[T]he ‘products’ here—cars—are so readily assembled from standard parts that their
assembly line manufacturing set the standard for other industries.”); Maj. Op. at 27 (noting that
for the auto insurance industry, “parts and labor reimbursements are the primary business
expenditures”). Imagine the already difficult job of a district court analyzing an antitrust
complaint if that was Twombly’s directive: not just to analyze the facts alleged in the complaint
in front of it, but to embark on its own independent fact-finding mission to determine whether
other facts might exist that discredit those we must accept as true.
                                               50
Following that directive, and viewed in the proper economic context, the body

shops’ allegations state a price-fixing claim under the Sherman Act. 3

       The majority portrays this as an easy case for condemning an antitrust action

under Twombly, finding a lack of so-called “plus factors” required to allege a

plausible agreement under Sherman Act § 1. And if the law and facts were as

simple as described by the majority, I would be inclined to agree. But the

majority’s narrow view of Twombly does not represent the balance the Supreme

Court struck between the cost of antitrust discovery and the burden on antitrust

plaintiffs—the “group of private attorneys general,” Ill. Brick Co. v. Illinois, 431

U.S. 720, 746 (1977)—tasked with enforcing the antitrust laws.

                  I.     The Basic Economics of Buyer Cartels
       The body shops plausibly allege an agreement when viewed in the context of

buyer, rather than seller, cartels. The difference has confused many courts. See

Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 350b (4th ed. 2017)

(“Clearly mistaken is the occasional court that thinks low buying prices

procompetitive regardless of the restraints on competition that lead to such

prices . . . . The suppliers’ loss also constitutes antitrust injury, for it reflects the

rationale for condemning buying cartels—namely, suppression of competition

among buyers, reduced upstream and downstream output, and distortion of

3
 The majority correctly concludes that the group boycott allegations are too conclusory to state a
claim. I dissent only on the price-fixing claim. See Maj. Op. at Part IV (B).
                                               51
prices.”); W. Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 103–04 (3d

Cir. 2010) (reversing district court and rejecting its reliance on the argument that

“low reimbursement rates translate into low premiums for subscribers” because

“[s]uch shortchanging poses competitive threats similar to those posed by

conspiracies among buyers to fix prices”).

          Buyer cartels cause “suboptimal output, reduced quality, allocative

inefficiencies, and (given the reductions in output) higher prices for consumers in

the long run.” W. Penn, 627 F.3d at 104. An oligopsony market is one in which a

cartel of relatively few buyers has significant market power in the buying market.

Compared to a competitive market, oligopsony generates infracompetitive4 input

prices and a smaller quantity of the input demanded. See generally Areeda &

Hovenkamp, supra, ¶¶ 2002, 2011. Using body shop labor as an example, a

simplified causal chain goes like this: A group of auto insurers form a cartel and

collectively agree on the maximum price they will pay for body shop labor. The

cartel collectively dominates the market for the purchase of body shop labor. The

cartel also collectively dominates the market for the sale of auto insurance. There

are no substitute “inputs” for auto body shop labor—the ability to sell auto

insurance depends on the ability of each insurer to purchase auto body labor. The

colluding insurers pay a lower price for body shop labor, which, given the simple


4
    Infracompetitive means below the competitive level—that is, a price below marginal cost.
                                                 52
mechanics of supply (production) and demand (price), drives down the quantity of

auto body shop labor produced. In other words, in response to the artificially low

market price of labor, auto body shops produce fewer units (hours) of body shop

labor. The first anticompetitive effect, then, is below-market body shop labor

output.

      With fewer units of body shop labor now on the market, insurers have fewer

units available to purchase. Because the insurers purchase fewer units of body

shop labor, they have fewer units to incorporate into their final “product”—auto

insurance. Assuming the colluding insurers have collective market power in the

selling market—the market for auto insurance—the necessary result is that insurers

must either: (1) decrease the number of “units” of labor included in each insurance

policy (say by decreasing the quality or number of repairs so that each repair

requires fewer labor hours); or (2) include the same number of units of labor in

insurance policies and sell fewer insurance policies, which would require a price

increase. The second anticompetitive effect, then, is on consumers of auto

insurance: lower quality auto insurance (insurance that covers lower quality or

fewer repairs) and increased prices for the same quality insurance.

      The upshot is that the colluding auto insurers can increase profits by

purchasing their inputs (body shop labor and repair parts) at a price below the




                                         53
competitive level and selling their output product (auto insurance) at a price above

the competitive level. 5

       With this framework in mind, it is easy to see why insurers have a motive to

form an agreement. Every colluding insurer is better off, at least in the short run, if

they all comply with the agreement: the insurers can only continue to purchase

inputs at infracompetitive levels if the other insurers do not cheat on the agreement

and purchase more units, driving up the market rate. But every insurer also has an

incentive to cheat. If one insurer purchases more hours of body shop labor, it can

sell either higher quality insurance (insurance that covers more or higher quality

repairs) or it can sell more units of insurance. “The individual cartel member

experiences the full benefit of [purchasing more inputs] but only a portion of the

burden of the [increase] in the market price, which is shared by all cartel




5
  Because the auto body shops allege a per se illegal agreement among the auto body insurers to
fix prices, they are not required adequately to allege anticompetitive harm. Even so, the
anticompetitive effects of monopsony power are well-documented, both in the context of
horizontal cartel agreements and horizontal mergers. See, e.g., Todd v. Exxon Corp., 275 F.3d
191 (2d Cir. 2001) (Sotomayor, J.) (holding employees’ allegations of information exchanges
and oligopsonistic market sufficient to state claim of wage suppression conspiracy); Law v. Nat’l
Collegiate Athletic Ass’n, 134 F.3d 1010 (10th Cir. 1998) (condemning agreement among
colleges to limit salaries of basketball coaches); United States v. Anthem, Inc., 855 F.3d 345, 378
(D.C. Cir. 2017) (Kavanaugh, J., dissenting) (disagreeing on the availability of efficiency
defense to merger of two health insurers but recognizing that if the merged insurer “would obtain
provider rates that are below competitive levels because of its exercise of unlawful monopsony
power against providers, that could be a problem, and perhaps a fatal one for this merger”); W.
Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85 (3d Cir. 2010) (sustaining complaint
that hospital system and health insurer conspired to suppress reimbursement rates paid to
healthcare providers).
                                                54
members . . . . [I]f everyone cheats without limit, the market moves back to the

competitive price.” Areeda & Hovenkamp, supra, ¶ 2002d.

                                II.    The Twombly Standard

       We review motions to dismiss de novo. Jacobs v. Tempur-Pedic Intern.,

Inc., 626 F.3d 1327, 1332 (11th Cir. 2010). To state a claim under Sherman Act

§ 1, a complaint must contain “allegations plausibly suggesting (not merely

consistent with) agreement.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558

(2007).6 “Plausibility is the key,” and the well-pleaded allegations “must nudge

the claim across the line from conceivable to plausible.” Jacobs, 626 F.3d at 1333

(internal quotation marks and citations omitted). “But no part of the Twombly-

Iqbal pleading standard requires a plaintiff to provide evidence for the factual

allegations in a complaint before they are entitled to the assumption of truth at the

motion-to-dismiss stage.” Hi-Tech Pharm., Inc. v. HBS Int’l, Corp., 910 F.3d

1186, 1197 (11th Cir. 2018) (internal quotation marks omitted). “And, of course, a
6
 Given the majority’s extensive reliance on Twombly’s antitrust holding, it is worth noting how
the antitrust allegations here are unlike those in Twombly. The complaint in Twombly alleged
that four dominant telephone companies agreed not to compete by dividing the market into
exclusive selling territories. Twombly, 550 U.S. at 551. The totality of the allegations to support
an agreement were that: the four phone companies did not expand into one another’s territories,
each defendant excluded other companies from their respective territories, and the CEO of one of
the telephone companies had once stated that expanding to its rivals’ territories “might be a good
way to turn a quick dollar but that doesn’t make it right.” Id. at 550. “[P]rice fixing is a very
different practice, producing different kinds of signals, from the market division scheme alleged
in Twombly. Most importantly, parallel lockstep pricing requires interdependence, while
simultaneous failure to enter one another’s markets creates no such inference . . . . By contrast,
the Twombly complaint, which alleged little more than a parallel failure to enter one another’s
markets, did no more than describe behavior that was equally consistent with collusion and
competition.” Areeda & Hovenkamp, supra, ¶ 1434c2.
                                                55
well-pleaded complaint may proceed even if it strikes a savvy judge that actual

proof of those facts is improbable, and that a recovery is very remote and

unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

               III.   Allegations Plausibly Suggesting an Agreement

      Because price fixers typically conceal their conspiracies, courts may infer an

agreement from circumstantial evidence. See id. at 553. To survive a motion to

dismiss, the plaintiff must allege “parallel conduct” plus “further factual

enhancement.” Id. at 557. These so-called “plus factors” serve as proxies for

direct evidence of an agreement. We have never prescribed a rigid set of factors or

the weight of any particular factor. Instead, “any showing that tends to exclude the

possibility of independent action can qualify as a plus factor.” Williamson Oil Co.

v. Phillip Morris U.S.A., 346 F.3d 1287, 1301 (11th Cir. 2003) (emphasis added)

(internal quotation marks omitted). The importance of any factor rests on its

tendency to show that the defendants’ behavior is plausibly consistent with a price-

fixing conspiracy, as opposed to a rational and competitive business strategy,

independently adopted by competing firms. See id.

      A. Consciously Parallel Conduct

      The complaints are replete with factual allegations showing consciously

parallel conduct, including perhaps the quintessential example of it: all the

defendants routinely and uniformly refused to pay more than State Farm. The


                                          56
insurers also uniformly: used the same formula for reimbursing paint jobs, refused

to reimburse body shops for a specific set of repairs, and refused to reimburse

shops for new or higher quality parts.7

       B. Plus Factors

       “An allegation of parallel conduct . . . gets the complaint close to stating a

claim, but without some further factual enhancement it stops short of the line

between possibility and plausibility of entitlement to relief.” Twombly, 550 U.S. at

557 (internal quotation marks omitted). With the allegations already “close to

stating a claim,” id., we must decide whether the body shops allege plus factors

sufficient to nudge their allegations of conspiracy into a plausible entitlement to

7
  In discussing uniformity of tactics, the majority notes: “Not only is there no allegation of
identical or similar language, the language actually used in the complaints suggests just the
opposite. As noted, ¶ 63 alleges ‘[t]hrough various means’ and ¶ 64 alleges ‘[s]ome of these
methods’—i.e. phrases that do not suggest that all or a substantial group of the Insurance
Companies engage in all or most of the methods in strikingly similar ways.” Maj. Op. at 26.
That portion of the complaint says: “Through various methods, the Defendants have,
independently and in concert, instituted numerous methods of coercing the Plaintiff into
accepting less than actual and/or market costs for materials and supplies,” and then the next
paragraph lists “[s]ome of these methods.” Compl. ¶¶ 63, 64. These two sections could
reasonably be read to mean the Defendants have all instituted various methods of coercing the
body shops—rather than the majority’s reading that each of the Defendants instituted varying
methods. While far from an object of clarity, if we view this section as a whole, the majority’s
reading is implausible. This paragraph begins the section titled “Suppression of Repair and
Material Costs.” The rest of the section describes the “various methods,” and clarifies that “the
Defendants” engage in those methods. See, e.g., Compl. ¶ 65 (“In addition to the above, the
Defendants have repeatedly and intentionally failed to abide by industry standards for auto
repairs.”); Compl. ¶ 67 (noting that “the Defendants will refuse to allow the body shop to
perform required procedures and processes”); Compl. ¶ 68 (“A non-exhaustive list of procedures
and processes the Defendants refuse to pay and/or pay in full is attached hereto as Exhibit ‘3.’”).
“As we have explained, a court reviewing a motion to dismiss must draw all reasonable
inferences from the factual allegations in a plaintiff’s complaint in the plaintiff’s favor.” Bailey
v. Wheeler, 843 F.3d 473, 482 (11th Cir. 2016).

                                                 57
relief. The majority thinks they did not. But viewed as a whole, the body shops

have done enough to proceed to discovery.

         1. Plus Factor: Customary Indications of Traditional Conspiracy

      A widely accepted plus factor is allegations showing customary indications

of a traditional conspiracy. See Areeda & Hovenkamp, supra, ¶ 1434b. Conduct

that “does not result from chance, coincidence, independent responses to common

stimuli, or mere interdependence” falls into this category. Id. at ¶ 1425. This

conduct includes allegations suggesting the defendants adopted uniform prices and

practices despite variables that would ordinarily, absent an agreement, cause those

prices and practices to diverge. See id. In other words, conduct that conflicts with

“what that defendant’s legitimate economic self-interest would be under the

assumption that it acted alone.” City of Tuscaloosa v. Harcros Chems., Inc., 158

F.3d 548, 570 n.33 (11th Cir. 1998).

                          i.   Uniform Pricing Behavior

      “[T]he fact that competitors have knowingly charged identical prices is a

neutral fact in the absence of evidence which would lead one to expect that the

prices would have been different if truly independent decisions had been made.”

Id. at 571 (emphasis added) (internal quotation marks omitted) (reversing the

district court’s grant of summary judgment for defendants on price-fixing claim).




                                         58
There are allegations in the complaints at issue plausibly suggesting prices would

be different absent an agreement.8

       First, all the insurers charge the same rate as State Farm without independent

market information or verification of State Farm’s calculation of labor rates.

Second, the insurers all use State Farm’s geographic market definitions for

determining the labor rate, without determining whether the insurer may different

relationships with the shops surveyed in that area. Third, State Farm’s rate is not

in fact the market rate: State Farm arbitrarily calculates and unilaterally modifies it

to reach an infracompetitive figure. The body shops allege that each insurer

uniformly conformed to this identical arbitrary and infracompetitive market rate

without conducting their own surveys of the body shops they use or drawing their

own market boundaries using the location of their insureds or their DRP shops.
8
 The majority finds it significant that this case does not contain the precise market factors that
made convergent pricing suspect in prior cases—the “secret,” “sealed,” and “simultaneous” bids
that suggested the identical prices in FTC v. Cement Inst., 333 U.S. 683, 713 (1948), were the
product of collusion. See Maj. Op. at 18–23. While the Supreme Court used these factors to
show the dubious provenance of the prices in Cement Institute, they certainly are not the only
way—or, in the seventy years since the Supreme Court’s decision in that case, the typical way—
to do so. But see Maj. Op. at 19 (“[T]he Body Shops quote a leading antitrust treatise for the
idea that an agreement may be present if rivals establish identical prices, but they fail to grapple
with the caveat that this is only true where there are ‘simultaneous identical bids on a made-to-
order product not readily assembled from standard and conventionally priced items.’” (emphasis
added) (quoting Areeda & Hovenkamp, supra, ¶ 1434b)). Just after the portion quoted by the
majority, the same treatise gives a host of other examples that may amount to “parallelism that is
too close for coincidence and beyond explanation by mere recognized interdependence”
including “conspiratorial opportunity, unexplained meetings, furtive behavior, discussions and
information exchanges, ambiguous participant admissions, solicitations of agreement, sham bids,
threats of common action directed against a potential victim, identical bids, refusals to bid,
proved conspiracy or competition in other markets or times.” Areeda & Hovenkamp, supra,
¶ 1434b. The allegations here make other cases better analogues. See, e.g., In re Text Messaging
Antitrust Litig., 630 F.3d 622 (7th Cir. 2010).
                                                59
Each insurer, then, is not merely responding to “common stimuli” in the market.

See Twombly, 550 U.S. at 556 n.4 (quoting Areeda & Hovenkamp, supra, ¶ 1425).

      Why would an insurer blindly accept a rate determined arbitrarily by one of

its competitors and divorced from the true competitive rate? Collusion—and with

it the assurance that other competitors will do the same—might not be the only

possible answer, but it is a plausible one. See, e.g., Lifewatch Servs. Inc. v.

Highmark Inc., 902 F.3d 323, 333–35 (3d Cir. 2018) (finding plus factor where

insurers adopted a model policy’s approach to reimbursement of certain medical

device with “near total uniformity” and reasoning that it was improbable “that the

same coverage decision would be reached by nearly all the [insurers]

independently” because some other insurers, independent medical review boards,

and some medical studies concluded the device was medically necessary or met the

standard of care); In re Text Messaging Antitrust Litig., 630 F.3d 622, 628 (7th Cir.

2010) (finding a plus factor where all defendants adopted a “uniform pricing

structure” that raised prices in the face of falling costs, suggesting it was the “sort

of restricted freedom of action and sense of obligation that one generally associates

with agreement” (internal quotation marks omitted)); cf. Proctor v. State Farm

Mut. Auto. Ins. Co., 675 F.2d 308, 334 (D.C. Cir. 1982) (noting that “[u]nless an

insurance company is willing to pay whatever price is charged at any given repair

shop, it stands to reason that it would conduct surveys to determine the rates


                                           60
charged by repair shops,” after discussing evidence that the defendant insurers

conducted their own independent surveys of body shop rates, which sometimes led

to the same rate).

       Another element of the insurers’ pricing behavior makes it competitively

suspect. While the majority correctly states that requiring discounts is “among the

most common and time-worn methods of increasing corporate profits,” Maj. Op. at

27, uniformly adhering to a rate that drives the input price below cost is neither

common nor consistent with rational independent business activity.

       The uniform “market rate” is below cost—including “artificially created

less-than-market labor rates” and “less than actual and/or market costs for

materials and supplies.” 9 The insurers have uniformly and persistently kept the

labor rate at this infracompetitive level, even in the face of rising input costs and an

awareness that the price was below the body shops’ costs. The body shops allege

that “multiple body shops have attempted to raise their labor rates and advised

State Farm of such.” Compl. ¶59. But State Farm tells each body shop, falsely,

that “they are the only one to demand a higher labor rate.” Compl. ¶ 59.

9
 See Compl. ¶ 61 (“net effect of this tactic is to allow State Farm to manipulate the ‘market rate’
and artificially suppress the labor rate”; Compl. ¶ 62 (“These Defendants have agreed to join
forces with State Farm, the dominant market holder, and each other to coerce the Plaintiff into
accepting the artificially created less-than-market labor rates”; Compl. ¶ 63 (“Defendants have,
independently and in concert, instituted numerous methods of coercing the plaintiff into
accepting less than actual and/or market costs for materials and supplies”); Compl. ¶ 64
(“requiring discounts and/or concessions, even when doing so requires the shop to operate at a
loss”); Compl. ¶ 71 (Defendants universally used formula for reimbursing paint repairs “which
compensates the shops for only half the actual cost on average”).
                                                61
      In a buyers’ cartel, uniform infracompetitive input prices in the face of rising

input costs plausibly suggests an agreement among buyers. Cf. City of Tuscaloosa

v. Harcros Chems., Inc., 158 F.3d 548, 572–73 (11th Cir. 1998) (holding in the

context of a sellers’ cartel that parallel increased prices despite falling costs, high

incumbency rates, and awareness of other sellers’ prices plausibly suggest

conspiracy not to compete on price); Areeda & Hovenkamp, supra, ¶ 1434d3

(citing City of Tuscaloosa favorably for this plus factor); In re Flat Glass Antitrust

Litig., 385 F.3d 350, 360–61 (3d Cir. 2004) (finding, in the context of a sellers

cartel, “[e]vidence that the defendant acted contrary to its interests means evidence

of conduct that would be irrational assuming that the defendant operated in a

competitive market. In a competitive industry, for example, a firm would cut its

price with the hope of increasing its market share if its competitors were setting

prices above marginal costs.”); Starr v. Sony BMG Music Entm’t, 592 F.3d 314,

324 (2d Cir. 2010) (finding a plus factor where defendants raised price above

competitive market price despite falling costs, and uniformly included contract

term that industry commentator said was unprofitable, reasoning that “some form

of agreement among defendants would have been needed to render the enterprises

profitable”); In re Text Messaging Antitrust Litig., 630 F.3d 622, 628 (7th Cir.

2010) (Posner, J.) (finding a plus factor where allegations included that “in the face

of steeply falling costs, the defendants increased their prices . . . because falling


                                           62
costs increase a seller’s profit margin at the existing price, motivating him, in the

absence of agreement, to reduce his price slightly in order to take business from his

competitors, and certainly not to increase his price”).

      The economic basis for this conclusion is well established. Recall the

incentives created in a cartel. Every insurer is better off if they all comply with the

agreement: the insurers can only continue to purchase inputs at infracompetitive

levels if the other insurers do not cheat on the agreement by purchasing more hours

of body shop labor and driving up the market rate. But every insurer also has an

incentive to cheat. If one insurer purchases more hours of body shop labor, it can

steal business from its rivals by selling either higher quality insurance (insurance

that covers more or higher quality repairs) or more units of insurance. “The

individual cartel member experiences the full benefit of [purchasing more inputs]

but only a portion of the burden of the [increase] in the market price, which is

shared by all cartel members . . . . [I]f everyone cheats without limit, the market

moves back to the competitive price.” Areeda & Hovenkamp, supra, ¶ 2002d; see

also id. at ¶ 1434c2 (noting that In re Text Messaging relied on “sound economic

theory about collusion and the behaviors that are very difficult to explain in its

absence”). Sustained infracompetitive input prices requires agreement among

purchasers, and, as a result, allegations of infracompetitive input rates in an




                                          63
oligopsonistic purchasing market at least constitute a plus factor that, along with

the other allegations plausibly suggests collusion.10

     ii.     Uniform Refusal to Follow Industry Standards and Uniform Quality

           First, the insurers uniformly require repair shops to use used or imitation

parts, even where new or OEM parts are necessary to put the vehicle in pre-

accident condition. Second, the insurers refuse to reimburse for repairs that, in the

“shop’s professional opinion” are required for a safe and quality repair. Third, the

insurers unvaryingly refuse to reimburse the body shops for the same list of repairs

and services, even where a listed repair or service is necessary to return a given




10
  To argue that the identical prices here are not cause for concern, the majority cites the Seventh
Circuit’s decision in Quality Auto Body, Inc. v. Allstate Insurance Co., 660 F.2d 1195 (7th Cir.
1981). Quality Auto Body was an appeal from the grant of summary judgment for the insurers.
The plaintiff body shop conducted significant discovery, including each insurer’s rates,
depositions of their executives, and the results of State Farm’s surveys. See Quality Auto Body,
660 F.2d at 1200 (“The uncontroverted affidavits and deposition testimony submitted by
defendants establish that each company has unilaterally developed its own claim-handling
procedures.”). The Seventh Circuit found that, contrary to the plaintiff’s complaint, the evidence
after discovery revealed that the labor rates used by the insurers were variable and that each
insurer “uses a different method for determining the lowest prevailing competitive rate.” Id.
The complaint that apparently warranted discovery merely alleged that the insurers followed a
“common formula” for calculating rates. Id. Similarly, in the other case the majority cites for
this proposition, Proctor v. State Farm Mutual Automobile Insurance Co., 675 F.2d 308, 316
(D.C. Cir. 1982), the D.C. Circuit similarly reviewed an order granting summary judgment.
Noting this important distinction, the court reasoned that “[i]n considering whether to grant
summary judgment in this case the District Court relied . . . on the length of time . . . and the
ample opportunities for discovery that the appellants had to ‘unearth evidence to support their
allegations.” Proctor, 675 F.2d at 316 (internal quotation marks and citations omitted). The
results of discovery—all the body shops here seek—from a pair of cases in the 1980s can hardly
undercut the allegations we must accept as true at the motion to dismiss stage. And if the body
shops here are similarly unsuccessful at uncovering evidence of a conspiracy during discovery,
they too would lose at summary judgment.
                                                64
vehicle to pre-accident condition.11 Fourth, the insurers refuse to comply with

industry standards, including three separate independent auto collision repair

databases. The databases include the “ordinary and customary repairs, repair time

(labor) and materials necessary to return a vehicle to its pre-accident condition.”

Both the insurers and body shops agree that the databases are the industry standard.

State Farm even assured at least one state insurance regulator that it would begin to

abide by the databases, but still does not.

       This behavior is at least plausibly inconsistent with rational business

behavior—that is, inconsistent with the normal incentive to compete with rivals on

a profitable aspect of quality to gain market share. See Starr v. Sony BMG Music

Entm’t, 592 F.3d 314, 327 (2d Cir. 2010) (“[I]t would not be in each individual

defendant’s self-interest to sell [a product] at prices, and with [certain contract

terms], that were so unpopular as to ensure that ‘nobody in their right mind’ would

want to purchase [it], unless the defendant’s rivals were doing the same.”). For

example, the “Defendants’ conduct runs counter to the millions of dollars insurers

spend to gain or maintain market share by advertising ‘new car replacement’ and

‘accident forgiveness’ policy terms.” Compl. ¶ 118; see also Compl. ¶ 117 (noting

11
   The majority’s assertion that “the complaints make no factual allegations that the Insurance
Companies . . . declined to pay for the same repairs” is simply not true. See Compl. ¶ 68 (“A
non-exhaustive list of procedures and processes the Defendants refuse to pay and/or pay in full is
attached hereto as Exhibit ‘3.’”); Exhibit 3 (listing repairs); Compl. ¶ 67 (“In many instances, the
Defendants will refuse to allow the body shop to perform required procedures and processes,
thereby requiring body shops to perform less-than-quality work or suffer a financial loss on a
given repair.”).
                                                65
“the incentives insurers have to gain market share by advertising themselves as the

insurer that does not cut corners on safety and quality of repair work”).

      These allegations plausibly suggest an agreement. See Lifewatch Servs., 902

F.3d at 334–35 (holding defendant insurers’ identical refusal to reimburse a

product that “many sophisticated third parties,” including physicians and state

medical review boards, agreed was medically necessary was a plus factor);

Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 49–51 (1st Cir.

2013) (finding a plus factor where defendants acted against their independent

interests by uniformly refusing to adopt a policy “standard in the industry” and

would have “resulted in a higher volume of customer sales due to the attractiveness

of potential savings and environmental benefits”).

                  2. Plus Factor: Meeting Often to Discuss Prices

      Merely belonging to an industry trade association does not in itself constitute

a plus factor. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1295–96 (11th Cir.

2010). “But we expect competitors to meet together only minimally and to

assemble publicly for relatively open meetings conducted with a particular and

justifiable purpose in mind. To the extent that rivals move away from this model,

their activity becomes less consistent with normal competition and more consistent

with a conspiracy to suppress it.” Areeda & Hovenkamp, supra, ¶ 1417b

(emphasis added). The body shops allege that insurance industry meetings happen


                                         66
“approximately once a month,” are closed to non-members, and that a State Farm

representative admitted it would discuss with other insurers whether to begin using

third-party reimbursement metrics to set rates.12 Compl. ¶ 74 (emphasis added).

       State Farm’s promise to raise the reimbursement issue at the industry

meeting suggests that State Farm sought the acceptance of the trade association

before adopting database estimates as the method of calculating reimbursement,

and that decisions about the system of calculating rates are made collectively, not

unilaterally by each insurer. These allegations plausibly suggest a conspiracy to

suppress competition rather than independent and rational “follow the leader”

12
   Compl. ¶ 74 (State Farm “assured those present, and the Department of Insurance
representative that it would begin abiding by those database estimates and stated it would raise
the matter at its insurance industry meetings, held locally approximately once a month”); Compl.
¶ 75 (“The [auto body shop] association representative present for the meeting, John Mosley,
invited State Farm to attend those [auto body shop] Association meetings if State Farm would
permit members of the Association to attend the insurance meetings. Mr. Simpkins [the State
Farm representative] refused.”). The majority opinion ignores these allegations, instead pointing
to the summary paragraph that notes “members of the insurance industry meet regularly to
discuss such matters in and amongst themselves.” Compl. ¶ 115. The majority, disregarding the
other related allegations—and thus failing to follow Twombly’s directive to view the complaint
as a whole—argues that “this statement is so vague as to be useless as support for a conspiracy.”
Maj. Op. at 33 n.22.
The complaint does not specifically allege whether other defendants attend the “insurance
industry meetings” in question. We do know that “the Insurance Companies account for sixty-
five to eighty-five percent of the insurance market in each of the relevant states.” Maj. Op. at 6.
It is a reasonable inference that at least some participate in “insurance industry meetings.” But
regardless, State Farm’s admission is important because it suggests State Farm seeks approval
from other insurance industry members on its rate setting mechanism. That admission—made in
front of several witnesses—alone suggests the rate that the insurers uniformly follow is not
derived independently by State Farm with the other insurers simply following its lead. See
Compl. ¶ 114 (referring to the “concert of action among the Defendants and co-conspirators to
control and suppress automobile damage repair costs”); Compl. ¶ 115 (“Evidence of this
conspiracy or combination includes, but is not limited to, admission before witnesses that
members of the insurance industry meet regularly to discuss such matters in and amongst
themselves”).
                                                67
activity. See Osborn v. Visa Inc., 797 F.3d 1057, 1067 (D.C. Cir. 2015) (“But the

Plaintiffs here have done much more than allege ‘mere membership.’ They have

alleged that the member banks used the bankcard associations to adopt and enforce

a supracompetitive pricing regime for ATM access fees.”); In re Text Messaging

Antitrust Litig., 630 F.3d 622, 628 (7th Cir. 2010) (holding plaintiffs plausibly

stated a claim for conspiracy when complaint alleged that “defendants belonged to

trade association and exchanged price information directly at association

meetings”); Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 47–48

(1st Cir. 2013) (finding plus factor where complaint alleged that defendants

attended an industry meeting where two dominant defendants “put forward their

position that [adopting a certain policy] was not an option,” and the court “could

infer that their prominent place in the organization would place some pressure on

the other producer defendants to conform with their position”); Lifewatch Servs.

Inc. v. Highmark Inc., 902 F.3d 323, 334 (3d Cir. 2018) (finding plus factor where

insurers met several times a year to set model policy terms on the reimbursement

of a particular medical device, and the insurers uniformly followed the model

policy even though it was not binding them).

      The body shops raise more suspicion about these industry meetings by

giving an example of how the insurance industry has used similar meetings to

suppress competition in this precise way in the past. Allegations of “opportunities


                                          68
for abuse” are “not to be ignored when the opportunity is proved to have been

utilized in the past.” See Am. Tobacco Co. v. United States, 328 U.S. 781, 796

(1946) (emphasis added); cf. Williamson Oil Co. v. Phillip Morris U.S.A., 346 F.3d

1287 (11th Cir. 2003) (refusing to allow evidence of the defendants’ industry’s

history of antitrust violations at the summary judgment stage because the class had

failed to direct it to any precedent holding a history of violations suggests a present

violation); Areeda & Hovenkamp, supra, ¶1432b (criticizing Williamson Oil

because “whether a history of past collusion is relevant to likelihood of current

collusion is a question of fact, not of law”). The body shops allege—and attach a

1963 consent decree to the complaints to show—that in the past, the auto insurance

industry has used trade associations to fix auto body repair costs, including auto

body labor, using the same methods alleged here. Compl. ¶¶ 87–89; Exhibit 4

(listing various auto insurer trade associations as defendants).

                      3. Facilitating Factor: Market Structure

      Several of our sister circuits have held that allegations showing a market

susceptible to collusion, while not alone sufficient, can nudge other factual

allegations tending to show an agreement across the line to plausibility. See, e.g.,

In re Text Messaging Antitrust Litig., 630 F.3d 622, 627–28 (7th Cir. 2010)

(“Parallel behavior of a sort anomalous in a competitive market is thus a symptom

of price fixing, though standing alone it is not proof of it; and an industry structure


                                          69
that facilitates collusion constitutes supporting evidence of collusion.”); SD3, LLC

v. Black & Decker (U.S.) Inc., 801 F.3d 412 (4th Cir. 2015); Evergreen Partnering

Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 48 (1st Cir. 2013); Starr v. Sony BMG

Music Entm’t, 592 F.3d 314, 323 (2d Cir. 2010); In re Flat Glass Antitrust Litig.,

384 F.3d 350, 360–61 (3d Cir. 2004) (considering market structure a plus factor for

summary judgment analysis pre-Twombly). Market structure susceptible to

collusion is not independently a plus factor, but it can place other allegations “in a

context that raises a suggestion of preceding agreement.” Twombly, 550 U.S. at

557 n.4; see generally Areeda & Hovenkamp, supra, ¶¶ 2002f(1)–(8) (listing

factors that make a market susceptible to collusion including: a small number of

firms with large aggregate market share; a fungible service, considered in the

context of standardization efforts; few avenues for non-price competition; and high

elasticity of supply).

      The complaint suggests that at least some of these market factors are present.

First, accounting for those entities with common headquarters, 13 roughly a dozen

insurers control between 70 and 95 percent of the body shops’ revenue. See Todd

v. Exxon, 275 F.3d 191, 210 (2d Cir. 2001) (Sotomayor, J.) (finding fourteen

defendants that employed 80–90% of industry’s workforce sufficient). Second,


13
  For example, the lead complaint lists the headquarters of “GEICO Casualty Company,”
“Government Employees Insurance Company,” and “GEICO Indemnity Company” as the same
address in Chevy Chase, Maryland. Compl. ¶¶ 9–11.
                                          70
the as the majority seems to recognize, Maj. Op. at 23, the insurers have

implemented standardization mechanisms that make comparing their inputs

easier—including establishing a quality standard by uniformly refusing to

reimburse for the same repairs. See Areeda & Hovenkamp, supra, ¶ 1435b

(“[A]greed steps might be taken to reduce the product or transactional variety that

impedes rivals’ ability to . . . compare transactions, or to detect ‘cheating’ from

parallel uniformity” such as “agreements standardizing the product . . . or creating

formulas for the computation of freight rates or other elements of price”); Todd,

275 F.3d at 210 (finding jobs at various firms fungible because “the sophisticated

techniques employed by defendants to account for the differences among jobs”

made coordinating price possible). Finally, labor is the quintessential example of

inelastic supply because “an hour not worked today can never be recovered.”

Todd, 275 F.3d at 211. A plaintiff alleging a per se antitrust violation need not

allege anticompetitive harm in a precisely defined market like a plaintiff

proceeding under the rule of reason. See Arizona v. Maricopa Cty. Med. Soc., 457

U.S. 332, 347 (1982) (“We have not wavered in our enforcement of the per se rule

against price-fixing.”); Areeda & Hovenkamp, supra, ¶ 307d2 (“If the claim is

made under the per se rule, proof of a relevant market and power are not required

by the substantive law and thus need not be pled.”). But what we do know from

the complaint suggests this market could be susceptible to collusion. While


                                          71
certainly not a plus factor on its own, the market structure facilitates the

plausibility of an agreement.

               4. Facilitating Factor: Exchange of Price Information

      Because it allows firms to detect cheating and easily set rates, the apparent

exchange of price information between the insurers also facilitates collusion and

can also nudge other allegations into plausible claims of an agreement. See Areeda

& Hovenkamp, supra, ¶ 1435a. First, all the insurers charged the same “market

rate” as State Farm. Second, only State Farm collects market information from the

body shops used to determine that rate. Third, State Farm’s rate is artificial,

arbitrarily adjusted, and not otherwise derived from actual market information that

would be available to all insurers, seemingly ruling out the possibility that each

insurer is simply responding to common market stimuli to set its rate. Fourth, the

other insurers do not verify the accuracy or validity of State Farm’s rate with the

body shops. Fifth, the body shops are prohibited from discussing their individual

labor rates with each other. And finally, State Farm admitted to discussing a

method for setting reimbursement rates at industry meetings.

      These allegations lead to two possible explanations. Either the other

insurers blindly accept the body shops’ recitation of State Farm’s rate without

confirming or otherwise discussing that rate with State Farm, or State Farm shares

its rate with the other insurers. The latter is at least a reasonable inference from the


                                           72
allegations in the complaint. This apparent exchange and use of rate information

nudges the allegations of an agreement closer to plausibility. See In re Flat Glass

Antitrust Litig., 385 F.3d 350, 369 (3d Cir. 2004).

      Like standardization, the exchange of rate information is also a facilitating

practice because it makes it easier to detect cheating. If an insurer decided to cheat

on the agreement by offering a higher price to body shops and purchasing more

units of body shop labor, it might drive the actual market rate above State Farm’s

artificial “market rate.” The body shops allege that State Farm collects shop-wide

and market-wide rate data and speaks with body shops that report rates it

unilaterally considers too high. State Farm’s survey could reveal the rate increase

occasioned by the cheating insurer, and its conversations with body shops could

reveal the offender. See In re Text Messaging Antitrust Litig., 630 F.3d 622 (7th

Cir. 2010) (market structure that enables cartel members “to be able to detect

‘cheating’” facilitates collusion). Again, the exchange of rate information alone

does not constitute a plus factor, but it is a well-accepted facilitating practice that

can tip other plus factors into suggesting a plausible agreement.

                                   IV.    Conclusion

      None of this is to suggest that any of these plus factors or facilitating factors,

standing alone, would allow the plaintiff in another case to survive a motion to

dismiss. The plus factor inquiry is wholistic. We cannot analyze each possible


                                           73
plus factor in isolation, accept or reject it, and move on to the next. Instead, we

view all the possible plus factors and the allegations that support them in their

proper economic context. And only then we decide, whether, viewed as a whole,

there is enough to “nudge the claim across the line from conceivable to plausible.”

Jacobs, 626 F.3d at 1333 (internal quotation marks and citations omitted).

      Antitrust laws are often underenforced against anticompetitive exercises of

buyer market power. And yet, under the majority’s interpretation of the Twombly

standard, never has it been harder for an antitrust plaintiff to proceed to discovery.

“The plaintiffs have conducted no discovery. Discovery may reveal the smoking

gun or bring to light additional circumstantial evidence that further tilts the balance

in favor of liability.” In re Text Messaging Antitrust Litig., 630 F.3d 622, 629 (7th

Cir. 2010). Discovery might uncover, for example, that the insurers agreed at

industry meetings to use the same market rate, same reimbursement formulas, and

same standards of quality. It might reveal exchanges of rate information, attempts

to punish cheating insurers, or communications between insurers about

successfully maintaining infracompetitive labor rates. And it might not. But “[a]ll

that we conclude at this early stage in the litigation is that the . . . complaint

provides a sufficiently plausible case of price fixing to warrant allowing the

plaintiffs to proceed to discovery.” Id. Because the majority incorrectly reaches

the opposite conclusion, I respectfully dissent.


                                            74